81,7(' 67$7(6 ',675,&7 &2857
                       )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
-$&48(6 0,$1*2 et al.              
                                     
                  3ODLQWLII         
                                     
      Y                               &LYLO $FWLRQ 1R  $%-
                                     
'(02&5$7,& 5(38%/,&                 
2) 7+( &21*2 et al.                
                                     
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                  0(025$1'80 23,1,21

       3ODLQWLIIV -DFTXHV 0LDQJR $QGUH 1JRPD 0DWDOD .D\D\D DQG 2XZR /LNXWX DOOHJH WKDW

WKH\ ZHUH EHDWHQ E\ VHFXULW\ IRUFHV RI WKH 'HPRFUDWLF 5HSXEOLF RI WKH &RQJR ³'5&´ ZKHQ WKH\

VWDJHG D SURWHVW DFURVV WKH VWUHHW IURP WKH :DVKLQJWRQ '& KRWHO ZKHUH WKH '5& 3UHVLGHQW DQG

KLV GHOHJDWLRQ ZHUH VWD\LQJ $FFRUGLQJ WR WKH FRPSODLQW WKH EHDWLQJ RQ WKH VLGHZDON DFURVV IURP

WKH &DSHOOD *HRUJHWRZQ +RWHO WRRN SODFH LQ IXOO YLHZ RI RIILFHUV RI WKH 'LVWULFW RI &ROXPELD

0HWURSROLWDQ 3ROLFH 'HSDUWPHQW ³03'´ DQG DJHQWV RI WKH 8QLWHG 6WDWHV 6HFUHW 6HUYLFH ³6HFUHW

6HUYLFH´ RU ³8666´ ZKR GHFOLQHG WR LQWHUYHQH 6HFRQG $P &RPSO >'NW  @   3ODLQWLIIV

KDYH EURXJKW QHJOLJHQFH FODLPV DQG FODLPV XQGHU  86&   DJDLQVW WKH ODZ HQIRUFHPHQW

DJHQFLHV DOOHJLQJ WKDW ERWK HQWLWLHV QHJOLJHQWO\ IDLOHG WR GR DQ\WKLQJ WR VWRS WKH '5& IRUFHV DQG

WKDW WKH\ DUH OLDEOH IRU WKH YLRODWLRQV RI SODLQWLIIV¶ FRQVWLWXWLRQDO ULJKWV WKDW WRRN SODFH WKDW GD\

See id.  ± ± ± 3ODLQWLIIV DOVR EURXJKW VHFWLRQ  QHJOLJHQFH DQG LQWHQWLRQDO

WRUW FODLPV DJDLQVW WKH FRPSDQLHV WKDW RZQ DQG RSHUDWH WKH &DSHOOD +RWHO ± &DSHOOD +RWHOV *URXS


       3ODLQWLIIV KDYH DOVR ILOHG FODLPV DJDLQVW WKH '5& VHYHUDO RI LWV RIILFLDOV DQG LWV VHFXULW\
IRUFHV LQ WKHLU RIILFLDO DQG LQGLYLGXDO FDSDFLWLHV See 6HFRQG $P &RPSO 7KLV RSLQLRQ GHDOV RQO\
ZLWK SODLQWLIIV¶ FODLPV DJDLQVW 03' WKH 6HFUHW 6HUYLFH DQG WKH FRPSDQLHV WKDW RZQ WKH &DSHOOD
+RWHO
//& ³&DSHOOD´ DQG &DVWOHWRQ +RWHO 3DUWQHUV //& ³&DVWOHWRQ´ WRJHWKHU ³WKH KRWHO

FRPSDQLHV´ ± id.  ± FODLPLQJ WKDW EHFDXVH WKH KRWHO FRPSDQLHV KRXVHG WKH '5& VHFXULW\

IRUFHV DQG IDLOHG WR SUHYHQW WKHP IURP DVVDXOWLQJ SODLQWLIIV WKH\ DFWHG QHJOLJHQWO\ YLRODWHG

SODLQWLIIV¶ FRQVWLWXWLRQDO ULJKWV DQG EHDU UHVSRQVLELOLW\ XQGHU WKH GRFWULQH RI respondeat superior

IRU WKH DOOHJHG DVVDXOW WUHVSDVVLQJ FRQYHUVLRQ DQG WKHIW FRPPLWWHG E\ WKH '5& See id.  ±

 ± ± ± )LQDOO\ SODLQWLIIV 0LDQJR DQG KLV ZLIH 0LFKHOLQH 0LDQJR ³0

0LDQJR´ KDYH ILOHG D ORVV RI FRQVRUWLXP FODLP DJDLQVW 03' WKH 6HFUHW 6HUYLFH DQG WKH KRWHO

FRPSDQLHV ZKLFK LV GHULYDWLYH RI 0LDQJR¶V QHJOLJHQFH FODLPV DQG DOOHJHV WKDW DV D UHVXOW RI WKH

DWWDFN RQ 0LDQJR SODLQWLII DQG KLV ZLIH KDYH VXIIHUHG D ORVV RI PDULWDO UHODWLRQV Id.  ±

       2Q $XJXVW  DQG   03' DQG WKH KRWHO FRPSDQLHV PRYHG WR GLVPLVV WKH VHFRQG

DPHQGHG FRPSODLQW SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH E See 0HWURSROLWDQ 3ROLFH

'HSDUWPHQW¶V 0RW WR 'LVPLVV >'NW  @ ³03' 0RW´ DW  0HP 3 	 $ LQ 6XSS RI 03'¶V

0RW ³03' 0HP´ 7KH &DSHOOD *URXS¶V 0RW WR 'LVPLVV 3OV¶ 6HFRQG $P &RPSO >'NW  @

³&DSHOOD 0RW´ DW  $QG RQ 'HFHPEHU   WKH 6HFUHW 6HUYLFH PRYHG WR GLVPLVV WKH VHFRQG

DPHQGHG FRPSODLQW SXUVXDQW WR )HGHUDO 5XOHV RI &LYLO 3URFHGXUH E DQG E )HGHUDO

'HIV¶ 0RW WR 'LVPLVV 3OV¶ &RPSO >'NW  @ ³8666 0RW´ DW  0HP RI 3 	 $ LQ 6XSS RI

8666 0RW ³8666 0HP´

       $VVXPLQJ WKDW WKH FRPSODLQW LV WUXH LW FRQWDLQV GLVWXUELQJ DOOHJDWLRQV WKDW SODLQWLIIV ZHUH

VHULRXVO\ LQMXUHG E\ WKH '5& VHFXULW\ IRUFHV DQG RQH FDQ UHDGLO\ XQGHUVWDQG ZK\ SODLQWLIIV DUH

IUXVWUDWHG E\ WKH IDFW WKDW 86 ODZ HQIRUFHPHQW RIILFHUV VWRRG E\ ZKLOH LW KDSSHQHG %XW DSSO\LQJ

WKH ODZ DV WKH &RXUW LV ERXQG WR GR WKH &RXUW ILQGV WKDW WKH FRPSODLQW GRHV QRW VHW IRUWK D OHJDO

EDVLV WR KROG 03' WKH 6HFUHW 6HUYLFH RU WKH KRWHO FRPSDQLHV UHVSRQVLEOH IRU SODLQWLIIV¶ LQMXULHV

DQG WKHUHIRUH DOO WKUHH PRWLRQV WR GLVPLVV ZLOO EH JUDQWHG



                                                 
                                 )$&78$/ %$&.*5281'

       3ODLQWLII -DFTXHV 0LDQJR LV D UHIXJHH RI WKH '5& ZKR FXUUHQWO\ OLYHV LQ 0DU\ODQG 6HFRQG

$P &RPSO   +H GHVFULEHV KLPVHOI DV ³D NQRZQ RSSRQHQW DQG DFWLYLVW DJDLQVW WKH '5&

JRYHUQPHQW>¶V@ KXPDQ ULJKWV YLRODWLRQV´ id. DQG DORQJ ZLWK WKH RWKHU SODLQWLIIV KH PDNHV WKH

IROORZLQJ DOOHJDWLRQV LQ WKH FRPSODLQW

       2Q $XJXVW  WKURXJK   WKH 3UHVLGHQW RI WKH '5& -RVHSK .DELOD .DEDQJH

³3UHVLGHQW .DELOD´ DWWHQGHG WKH ³86 ± $IULFD /HDGHUV¶ 6XPPLW´ LQ :DVKLQJWRQ '& 6HFRQG

$P &RPSO    'XULQJ KLV YLVLW 3UHVLGHQW .DELOD DQG KLV GHOHJDWLRQ VWD\HG DW WKH &DSHOOD

+RWHO Id.   

       2Q $XJXVW   SODLQWLIIV 0LDQJR .D\D\D DQG /LNXWX VWDJHG D SURWHVW DJDLQVW WKH

'5& RQ WKH VLGHZDON DFURVV WKH VWUHHW IURP WKH &DSHOOD +RWHO 6HFRQG $P &RPSO   

$OWKRXJK 0LDQJR VRXJKW D SHUPLW IURP 03' IRU WKH SURWHVW KH ZDV LQIRUPHG WKDW KH GLG QRW QHHG

RQH EHFDXVH KLV JURXS ZRXOG LQFOXGH OHVV WKDQ WZHQW\ SHRSOH Id.   0LDQJR REVHUYHG ERWK

03' RIILFHUV DQG 6HFUHW 6HUYLFH DJHQWV LQ IURQW RI WKH KRWHO RQ WKDW GDWH Id.  

       6KRUWO\ DIWHU 0LDQJR .D\D\D DQG /LNXWX DUULYHG WKH '5&¶V SUHVV RIILFLDO GHIHQGDQW

-HDQPDULH .DVVDPED UHWXUQHG WR WKH KRWHO 6HFRQG $P &RPSO   0LDQJR DQG KLV IHOORZ

SURWHVWRUV VKRXWHG DW GHIHQGDQW .DVVDPED DQG KHOG XS VLJQV FRQGHPQLQJ UDSH FRUUXSWLRQ

JHQRFLGH GLFWDWRUVKLS DQG KXPDQ ULJKWV YLRODWLRQV LQ WKH '5& Id 7KHQ GHIHQGDQW .DVVDPED

HQWHUHG WKH KRWHO DQG FDPH EDFN RXW ZLWK ³DSSDUHQW VHFXULW\ HQIRUFHUV RI WKH .DELOD UHJLPH´ Id.

  3ODLQWLIIV FODLP WKDW WKH '5& VHFXULW\ IRUFHV DSSURDFKHG 0LDQJR DQG ³EHJDQ EHOLWWOLQJ

WKUHDWHQLQJ LQWLPLGDWLQJ DQG GLVUXSWLQJ´ KLP DQG WKH RWKHU SURWHVWRUV Id. 6RRQ DIWHU 3UHVLGHQW

.DELOD DUULYHG DW WKH KRWHO Id.   0LDQJR VWDUWHG VKRXWLQJ DW KLP DQG SODLQWLIIV FODLP WKDW




                                                 
3UHVLGHQW .DELOD UHFRJQL]HG 0LDQJR DV D ³GLVVLGHQW´ Id 3UHVLGHQW .DELOD WKHQ HQWHUHG WKH KRWHO

Id.  

        $IWHU 3UHVLGHQW .DELOD HQWHUHG WKH KRWHO DQRWKHU JURXS RI '5& VHFXULW\ IRUFHV DOOHJHGO\

³UXVKHG RXW´ RI WKH EXLOGLQJ DQG MRLQHG WKH VHFXULW\ JURXS DOUHDG\ KDUDVVLQJ 0LDQJR DQG WKH RWKHU

SURWHVWRUV 6HFRQG $P &RPSO   7KH\ ³LPPHGLDWHO\ EHJDQ SK\VLFDOO\ DWWDFNLQJ´ WKH

SURWHVWRUV DQG 0LDQJR ZDV ³NQRFNHG GRZQ WR WKH JURXQG EHDWHQ NLFNHG FKRNHG DQG VWRPSHG

RQ´ E\ WKH VHFXULW\ IRUFHV Id. $V D UHVXOW 0LDQJR ORVW VHYHUDO WHHWK VXIIHUHG D FRQFXVVLRQ DQG

LQMXUHG KLV VSLQH DQG QHFN Id. 3ODLQWLIIV DOOHJH WKDW DIWHU WKH '5& VHFXULW\ IRUFHV EHDW 0LDQJR

WKH\ EURNH LQWR KLV SDUNHG FDU DQG VWROH DPRQJ RWKHU WKLQJV SURWHVW PDWHULDOV D FRPSXWHU DQ

L3RG DQG D FDPHUD Id.  

        3ODLQWLII 1JRPD ZDV ZRUNLQJ DW WKH &DQDO ,QQ +RWHO ORFDWHG DFURVV WKH VWUHHW IURP WKH

&DSHOOD +RWHO DW WKH WLPH RI WKH SURWHVW DQG KH FDPH RXWVLGH WR REVHUYH LW 6HFRQG $P

&RPSO   3ODLQWLIIV FODLP WKDW WKH VHFXULW\ IRUFHV EHDWLQJ 0LDQJR VDZ 1JRPD DQG EHOLHYHG KH

ZDV D SDUW RI WKH SURWHVW VR WKH\ DWWDFNHG KLP DV ZHOO Id.

        3ODLQWLIIV DOOHJH WKDW GXULQJ DOO RI WKHVH HYHQWV 03' RIILFHUV DQG 6HFUHW 6HUYLFH DJHQWV RQ

WKH VFHQH REVHUYHG ZKDW WRRN SODFH EXW WRRN QR DFWLRQ H[FHSW WR XVKHU DZD\ WKH DWWDFNHUV DIWHU WKH\

KDG EHDWHQ 0LDQJR 6HFRQG $P &RPSO   ±  ±  7KH\ DOVR FODLP WKDW VLPLODU

LQFLGHQWV RFFXUUHG RQ $XJXVW  DQG   LQ IURQW RI WKH +D\V $GDPV +RWHO LQ :DVKLQJWRQ '&

ZKHQ VHFXULW\ IRUFHV IURP 7KH *DPELD DQRWKHU $IULFDQ FRXQWU\ EHDW SURWHVWHUV LQ IXOO YLHZ RI

ODZ HQIRUFHPHQW DJHQWV Id.  

                                       352&('85$/ +,6725<

        2Q -DQXDU\   FRXQVHO IRU SODLQWLII 0LDQJR VHQW D GHPDQG OHWWHU WR WKH 6HFUHW 6HUYLFH

VHWWLQJ IRUWK FODLPV RI QHJOLJHQFH FRQVWLWXWLRQDO YLRODWLRQV GHUHOLFWLRQ RI GXW\ DQG GLVFULPLQDWLRQ



                                                  
DULVLQJ RXW RI WKH $XJXVW   LQFLGHQW RXWVLGH RI WKH &DSHOOD +RWHO ([  WR 8666 0RW

>'NW  @ 7KH OHWWHU VWDWHG WKDW 0LDQJR ZDV ³DFFRPSDQLHG E\ RQH RU WZR SHUVRQ>V@´ GXULQJ

WKH LQFLGHQW DQG WKDW ³WKH RWKHU SURWHVWRU UDQ DZD\´ Id. ,W DOVR GHPDQGHG  LQ SHUVRQDO

LQMXU\ GDPDJHV IRU 0LDQJR ZLWKRXW LGHQWLI\LQJ DQ\ RWKHU FODLPDQWV Id. 7KH 6HFUHW 6HUYLFH

UHVSRQGHG E\ OHWWHU RQ $SULO   ,W VWDWHG WKDW LW KDG UHFHLYHG 0LDQJR¶V GHPDQG OHWWHU DQG

DVNHG 0LDQJR WR UHVXEPLW KLV FODLP XVLQJ DQ HQFORVHG 6WDQGDUG )RUP  LI KH VRXJKW WR ³SURFHHG

ZLWK D FODLP DJDLQVW WKH 6HFUHW 6HUYLFH XQGHU WKH >)HGHUDO 7RUWV &ODLPV $FW@´ ([  WR 8666 0RW

>'NW  @ 2Q 6HSWHPEHU   DIWHU WKLV ODZVXLW KDG DOUHDG\ EHHQ ILOHG DOO ILYH SODLQWLIIV

VHQW LQGLYLGXDOO\ FRPSOHWHG IRUPV WR WKH 6HFUHW 6HUYLFH ([  WR 8666 0RW >'NW  @ (DFK

SODLQWLII FODLPHG  LQ SHUVRQDO LQMXU\ GDPDJHV Id.

       3ODLQWLIIV 0LDQJR KLV ZLIH 0 0LDQJR DQG 1JRPD ILOHG WKLV DFWLRQ RQ $XJXVW  

&RPSO >'NW  @ 7KH FRPSODLQW ZDV DPHQGHG RQ )HEUXDU\   $P &RPSO >'NW  @

DQG DJDLQ RQ 0D\   See 6HFRQG $P &RPSO ,W FRQWDLQV WKH IROORZLQJ FRXQWV

       x   &RXQW , &ULPHV $JDLQVW +XPDQLW\ LQ 9LRODWLRQ RI WKH /DZ RI 1DWLRQV DQGRU 7UHDW\
           RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG -RVHSK
           .DELOD
       x   &RXQW ,, &UXHO DQG 'HJUDGLQJ 7UHDWPHQW LQ 9LRODWLRQ RI WKH /DZ RI 1DWLRQV DQGRU
           7UHDW\ RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG
           -RVHSK .DELOD
       x   &RXQW ,,, 'HSULYDWLRQ RI &RQVWLWXWLRQDO DQG &LYLO 5LJKWV LQ 9LRODWLRQ RI 
           86&    )LUVW $PHQGPHQW )UHHGRP RI 6SHHFK DQG $VVHPEO\ DJDLQVW DOO
           GHIHQGDQWV
       x   &RXQW ,9 'HSULYDWLRQ RI 5LJKW WR (QWHU 2QH¶V 2ZQ &RXQWU\ LQ 9LRODWLRQ RI WKH /DZ
           RI 1DWLRQV DQGRU 7UHDW\ RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV
           WKH '5& DQG -RVHSK .DELOD




      7KH FXUUHQW RSHUDWLYH FRPSODLQW DGGHG SODLQWLIIV /LNXWX DQG .D\D\D DQG UHLQVWDWHG VHYHUDO
FODLPV DJDLQVW 03' 8666 DQG WKH KRWHO FRPSDQLHV


                                                 
x   &RXQW 9 ,QIULQJHPHQW 8SRQ 5LJKWV WR )UHH ([SUHVVLRQ $VVHPEO\ 7KRXJKW DQG
    $VVRFLDWLRQ LQ 9LRODWLRQ RI WKH /DZ RI 1DWLRQV DQGRU 7UHDW\ RI WKH 86 DJDLQVW WKH
    LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG -RVHSK .DELOD
x   &RXQW 9, 'HSULYDWLRQ RI (TXDO 3URWHFWLRQ 8QGHU WKH /DZ LQ 9LRODWLRQ RI WKH /DZ RI
    1DWLRQV DQGRU 7UHDW\ RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV
    WKH '5& DQG -RVHSK .DELOD
x   &RXQW 9,, $LGLQJ DQG $EHWWLQJ $FWV LQ 9LRODWLRQ RI WKH /DZ RI 1DWLRQV DQGRU 7UHDW\
    RI WKH 86 DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG -RVHSK
    .DELOD
x   &RXQW 9,,, %DWWHU\ DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& DQG
    -RVHSK .DELOD
x   &RXQW ,; $VVDXOW DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH '5& -RVHSK
    .DELOD DQG WKH KRWHO FRPSDQLHV
x   &RXQW ; 'HSULYDWLRQ RI &RQVWLWXWLRQDO DQG &LYLO 5LJKWV LQ 9LRODWLRQ RI 
    86&    ³)LUVW $PHQGPHQW )UHHGRP RI 6SHHFK $QG $VVHPEO\ &ODXVH
    )RXUWK $PHQGPHQW 'XH 3URFHVV DQG 6HDUFK DQG 6HL]XUH &ODXVHV )LIWK $PHQGPHQW
    &UXHO DQG 8QXVXDO 3XQLVKPHQW &ODXVH )LIWK $PHQGPHQW 7DNLQJV &ODXVH DQG
    )RXUWHHQWK $PHQGPHQW (TXDO 3URWHFWLRQ &ODXVH´ DJDLQVW WKH '5& -RVHSK .DELOD
    03' DQG WKH 6HFUHW 6HUYLFH
x   &RXQW ;, ,QWHQWLRQDO ,QIOLFWLRQ RI (PRWLRQDO 'LVWUHVV DJDLQVW WKH LQGLYLGXDORIILFLDO
    FDSDFLW\ GHIHQGDQWV WKH '5& DQG -RVHSK .DELOD
x   &RXQW ;,, )DOVH ,PSULVRQPHQW DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV WKH
    'HPRFUDWLF 5HSXEOLF RI &RQJR *RYHUQPHQW WKH (PEDVV\ RI WKH 'HPRFUDWLF 5HSXEOLF
    RI &RQJR DQG -RVHSK .DELOD
x   &RXQW ;,,, 1HJOLJHQFH DJDLQVW WKH KRWHO FRPSDQLHV
x   &RXQW ;,9 1HJOLJHQFH DJDLQVW 03' DQG WKH 6HFUHW 6HUYLFH
x   &RXQW ;9 7UHVSDVVLQJ &RQYHUVLRQ DQG 7KHIW DJDLQVW WKH LQGLYLGXDORIILFLDO FDSDFLW\
    GHIHQGDQWV WKH 'HPRFUDWLF 5HSXEOLF RI &RQJR *RYHUQPHQW -RVHSK .DELOD DQG WKH
    KRWHO FRPSDQLHV DQG
x   &RXQW ;9, /RVV RI &RQVRUWLXP DJDLQVW DOO GHIHQGDQWV




                                        
       2QO\ 03' WKH 6HFUHW 6HUYLFH DQG WKH KRWHO FRPSDQLHV KDYH UHVSRQGHG WR GDWH DOO ZLWK

PRWLRQV WR GLVPLVV 6R WKLV PHPRUDQGXP RSLQLRQ DGGUHVVHV RQO\ WKH DOOHJDWLRQV DJDLQVW WKRVH

GHIHQGDQWV

                                       67$1'$5' 2) 5(9,(:

       ,Q HYDOXDWLQJ D PRWLRQ WR GLVPLVV XQGHU HLWKHU 5XOH E RU E WKH &RXUW PXVW

³WUHDW WKH FRPSODLQW¶V IDFWXDO DOOHJDWLRQV DV WUXH    DQG PXVW JUDQW SODLQWLII µWKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG¶´ Sparrow v. United Air Lines, Inc. 

)G   '& &LU  LQWHUQDO FLWDWLRQV RPLWWHG TXRWLQJ Schuler v. United States

 )G   '& &LU  see also Am. Nat’l Ins. Co. v. FDIC  )G  

'& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH SODLQWLII LI WKRVH

LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW DFFHSW SODLQWLII¶V

OHJDO FRQFOXVLRQV Browning v. Clinton  )G   '& &LU 

,     6XEMHFW 0DWWHU -XULVGLFWLRQ

       8QGHU 5XOH E WKH SODLQWLII EHDUV WKH EXUGHQ RI HVWDEOLVKLQJ MXULVGLFWLRQ E\ D

SUHSRQGHUDQFH RI WKH HYLGHQFH See Lujan v. Defs. of Wildlife  86    Shekoyan




       &DSHOOD ILOHG D PRWLRQ WR GLVPLVV &DSHOOD 0RW DQG LQ D VWHS WKDW LV JHQHUDOO\ SHUPLWWHG
XQGHU WKH )HGHUDO 5XOHV &DVWOHWRQ MRLQHG LQ WKDW PRWLRQ &DVWOHWRQ 3UDHFLSH -RLQLQJ &DSHOOD 0RW
>'NW  @ ³&DVWOHWRQ 3UDHFLSH´ see United States ex rel. Landis v. Tailwind Sports Corp. 
) 6XSS G   ''&  ³,Q PRVW LQVWDQFHV MRLQLQJ DQG LQFRUSRUDWLQJ WKH OHJDO DUJXPHQWV
RI D FRSDUW\ LV FRPPRQ     7KH VDPH RU VLPLODU OHJDO DUJXPHQWV FDQ RIWHQ EH PDGH RQ EHKDOI
RI PDQ\ SDUWLHV´ Grissom v. District of Columbia  ) 6XSS G   ''& 
SHUPLWWLQJ MRLQLQJ D PRWLRQ WR GLVPLVV

       7KH PRWLRQV KDYH EHHQ IXOO\ EULHIHG See 3OV¶ 5HVS LQ 2SS WR &DSHOOD 0RW >'NW  @
³3OV¶ &DSHOOD 2SS´ 5HSO\ WR 3OV¶ &DSHOOD 2SS >'NW  @ ³&DSHOOD 5HSO\´ 3OV¶ 5HVS LQ
2SS WR 03' 0RW >'NW  @ ³3OV¶ 03' 2SS´ 5HSO\ WR 3OV¶ 03' 2SS >'NW  @ ³03'
5HSO\´ 3OV¶ 5HVS LQ 2SS WR 8666 0RW >'NW  @ ³3OV¶ 8666 2SS´ 5HSO\ LQ 6XSS RI
8666 0RW >'NW  @ ³8666 5HSO\´


                                                 
v. Sibley Int’l Corp.  ) 6XSS G   ''&  )HGHUDO FRXUWV DUH FRXUWV RI OLPLWHG

MXULVGLFWLRQ DQG WKH ODZ SUHVXPHV WKDW ³D FDXVH OLHV RXWVLGH WKLV OLPLWHG MXULVGLFWLRQ´ Kokkonen v.

Guardian Life Ins. Co. of Am.  86    see also Gen. Motors Corp. v. EPA 

)G   '& &LU  ³$V D FRXUW RI OLPLWHG MXULVGLFWLRQ ZH EHJLQ DQG HQG ZLWK DQ

H[DPLQDWLRQ RI RXU MXULVGLFWLRQ´ ³>%@HFDXVH VXEMHFWPDWWHU MXULVGLFWLRQ LV µDQ $UW>LFOH@ ,,, DV

ZHOO DV D VWDWXWRU\ UHTXLUHPHQW    QR DFWLRQ RI WKH SDUWLHV FDQ FRQIHU VXEMHFWPDWWHU MXULVGLFWLRQ

XSRQ D IHGHUDO FRXUW¶´ Akinseye v. District of Columbia  )G   '& &LU 

TXRWLQJ Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee  86   

        :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV IRU ODFN RI MXULVGLFWLRQ XQOLNH ZKHQ GHFLGLQJ D

PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH FRXUW ³LV QRW OLPLWHG WR WKH DOOHJDWLRQV RI WKH FRPSODLQW´

Hohri v. United States  )G   '& &LU  vacated on other grounds  86

  5DWKHU ³D FRXUW PD\ FRQVLGHU VXFK PDWHULDOV RXWVLGH WKH SOHDGLQJV DV LW GHHPV

DSSURSULDWH WR UHVROYH WKH TXHVWLRQ >RI@ ZKHWKHU LW KDV MXULVGLFWLRQ WR KHDU WKH FDVH´ Scolaro v.

D.C. Bd. of Elections & Ethics  ) 6XSS G   ''&  FLWLQJ Herbert v. Nat’l

Acad. of Scis.  )G   '& &LU  see also Jerome Stevens Pharm. Inc. v. FDA

 )G   '& &LU 

,,     )DLOXUH WR 6WDWH D &ODLP

        ³7R VXUYLYH D >5XOH E@ PRWLRQ WR GLVPLVV D FRPSODLQW PXVW FRQWDLQ VXIILFLHQW IDFWXDO

PDWWHU DFFHSWHG DV WUXH WR µVWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH¶´ Ashcroft v. Iqbal

 86    TXRWLQJ Bell Atl. Corp. v. Twombly  86    ,Q Iqbal

WKH 6XSUHPH &RXUW UHLWHUDWHG WKH WZR SULQFLSOHV XQGHUO\LQJ LWV GHFLVLRQ LQ Twombly ³)LUVW WKH

WHQHW WKDW D FRXUW PXVW DFFHSW DV WUXH DOO RI WKH DOOHJDWLRQV FRQWDLQHG LQ D FRPSODLQW LV LQDSSOLFDEOH




                                                   
WR OHJDO FRQFOXVLRQV´ Id. $QG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHV D PRWLRQ WR GLVPLVV´ Id DW 

       $ FODLP LV IDFLDOO\ SODXVLEOH ZKHQ WKH SOHDGHG IDFWXDO FRQWHQW ³DOORZV WKH FRXUW WR GUDZ WKH

UHDVRQDEOH LQIHUHQFH WKDW WKH GHIHQGDQW LV OLDEOH IRU WKH PLVFRQGXFW DOOHJHG´ Id DW  ³7KH

SODXVLELOLW\ VWDQGDUG LV QRW DNLQ WR D µSUREDELOLW\ UHTXLUHPHQW¶ EXW LW DVNV IRU PRUH WKDQ D VKHHU

SRVVLELOLW\ WKDW D GHIHQGDQW KDV DFWHG XQODZIXOO\´ Id TXRWLQJ Twombly  86 DW  $

SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D ³IRUPXODLF UHFLWDWLRQ RI WKH HOHPHQWV

RI D FDXVH RI DFWLRQ´ id TXRWLQJ Twombly  86 DW  DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH

HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\ VWDWHPHQWV GR QRW VXIILFH´ Id

       :KHQ FRQVLGHULQJ D PRWLRQ WR GLVPLVV XQGHU 5XOH E WKH FRPSODLQW LV FRQVWUXHG

OLEHUDOO\ LQ WKH SODLQWLII¶V IDYRU DQG WKH &RXUW VKRXOG JUDQW WKH SODLQWLII ³WKH EHQHILW RI DOO

LQIHUHQFHV WKDW FDQ EH GHULYHG IURP WKH IDFWV DOOHJHG´ Kowal v. MCI Commc’ns Corp.  )G

  '& &LU  1HYHUWKHOHVV WKH &RXUW QHHG QRW DFFHSW LQIHUHQFHV GUDZQ E\ WKH

SODLQWLII LI WKRVH LQIHUHQFHV DUH XQVXSSRUWHG E\ IDFWV DOOHJHG LQ WKH FRPSODLQW QRU PXVW WKH &RXUW

DFFHSW SODLQWLII¶V OHJDO FRQFOXVLRQV See id. see also Browning  )G DW  ,Q UXOLQJ XSRQ D

PRWLRQ WR GLVPLVV IRU IDLOXUH WR VWDWH D FODLP D FRXUW PD\ RUGLQDULO\ FRQVLGHU RQO\ ³WKH IDFWV DOOHJHG

LQ WKH FRPSODLQW GRFXPHQWV DWWDFKHG DV H[KLELWV RU LQFRUSRUDWHG E\ UHIHUHQFH LQ WKH FRPSODLQW

DQG PDWWHUV DERXW ZKLFK WKH &RXUW PD\ WDNH MXGLFLDO QRWLFH´ Gustave-Schmidt v. Chao  )

6XSS G   ''& 

                                                $1$/<6,6

,     03'¶V 0RWLRQ WR 'LVPLVV

       7KH '& 0HWURSROLWDQ 3ROLFH 'HSDUWPHQW KDV PRYHG WR GLVPLVV DOO RI WKH FODLPV DJDLQVW LW

RQ WKH JURXQG WKDW LW LV non sui juris WKDW LV WKDW LW ODFNV WKH OHJDO FDSDFLW\ WR EH VXHG 03' 0HP



                                                  
DW ± 7KLV LV D FRUUHFW VWDWHPHQW RI WKH ODZ EXW WKH &RXUW UHFRJQL]HV WKDW SODLQWLIIV¶ FRPSODLQW

DOOHJHV WKDW 03' ³LV DQ DJHQF\ RI WKH 'LVWULFW RI &ROXPELD PXQLFLSDOLW\´ DQG WKDW SODLQWLIIV¶ FODLPV

LQYROYH ³03' RIILFHUV´ 6HFRQG $P &RPSO   6R WKH &RXUW ZLOO SURFHHG ZLWK LWV DQDO\VLV DV

LI SODLQWLIIV KDG SURSHUO\ QDPHG WKH 'LVWULFW RI &ROXPELD DV D GHIHQGDQW

       7KH 'LVWULFW DVVHUWV WKDW SODLQWLIIV KDYH IDLOHG WR VWDWH D FODLP DJDLQVW WKH PXQLFLSDOLW\ XQGHU

VHFWLRQ  EHFDXVH WKH\ KDYH QRW VXIILFLHQWO\ DOOHJHG WKDW D FXVWRP RU SROLF\ RI WKH 'LVWULFW ZDV

WKH FDXVH RI SODLQWLIIV¶ LQMXULHV DW WKH KDQGV RI WKH '5& 03' 0HP DW ± ,W DOVR FRQWHQGV

WKDW LW LV LPPXQH IURP DFWLRQV IRU QHJOLJHQFH XQGHU WKH SXEOLF GXW\ GRFWULQH Id. DW ± 6LQFH

WKH 'LVWULFW LV FRUUHFW RQ ERWK FRXQWV DOO RI SODLQWLIIV¶ FODLPV DJDLQVW 03' ZLOO EH GLVPLVVHG IRU

IDLOXUH WR VWDWH D FODLP XSRQ ZKLFK UHOLHI FDQ EH JUDQWHG

       $      03' LV Non Sui Juris

       &HUWDLQ JRYHUQPHQW HQWLWLHV DUH QRW VXDEOH EHFDXVH WKH\ DUH QRW HQWLWLHV ³ZKLFK &RQJUHVV

KDV DXWKRUL]HG WR EH VXHG´ Blackmar v. Guerre  86    see Sibley v. U.S.

Supreme Court  ) 6XSS G   ''&  ³,Q WKH DEVHQFH RI H[SOLFLW VWDWXWRU\

DXWKRUL]DWLRQ ERGLHV ZLWKLQ WKH 'LVWULFW RI &ROXPELD JRYHUQPHQW DUH QRW VXDEOH DV VHSDUDWH

HQWLWLHV´ TXRWLQJ Daskalea v. Wash. Humane Soc’y  ) 6XSS G   ''& 

6SHFLILFDOO\ FRXUWV ZLWKLQ WKLV &LUFXLW KDYH GHWHUPLQHG WKDW 03' ³LV D QRQFRUSRUDWH GHSDUWPHQW

RU ERG\ ZLWKLQ WKH 'LVWULFW RI &ROXPELD DQG LV QRW VXDEOH DV D VHSDUDWH HQWLW\´ Aleotti v. Baars

 ) 6XSS   ''&  FLWLQJ Fields v. D.C. Dep’t of Corrections  ) 6XSS  

''&  $QG DQ H[DPLQDWLRQ RI WKH VWDWXWH WKDW FUHDWHV 03' VKRZV WKDW LW FRQWDLQV QR

SURYLVLRQ DOORZLQJ VXLW DJDLQVW LW See '& &RGH   et. seq

       6LQFH QR VWDWXWH DXWKRUL]HV VXLW DJDLQVW 03' SODLQWLIIV¶ FODLPV DJDLQVW LW PXVW EH

GLVPLVVHG +RZHYHU WKH 'LVWULFW RI &ROXPELD PD\ EH VXEVWLWXWHG DV WKH GHIHQGDQW See Sampson



                                                 
v. D.C. Dep’t of Corrections  ) 6XSS G   ''&  ³:KHQ D SODLQWLII

HUURQHRXVO\ QDPHV DV D GHIHQGDQW D 'LVWULFW RI &ROXPELD DJHQF\ LQVWHDG RI WKH 'LVWULFW RI

&ROXPELD LWVHOI D FRXUW PD\ VXEVWLWXWH WKH 'LVWULFW DV D GHIHQGDQW IRU LWV DJHQF\´

       %      3ODLQWLIIV KDYH IDLOHG WR VWDWH D FODLP RI PXQLFLSDO OLDELOLW\ XQGHU VHFWLRQ 

                     /HJDO 6WDQGDUG

       3ODLQWLIIV KDYH IDLOHG WR VWDWH D SURSHU FODLP DJDLQVW WKH 'LVWULFW RI &ROXPELD XQGHU VHFWLRQ

 7KH VWDWXWH SURYLGHV

               (YHU\ SHUVRQ ZKR XQGHU FRORU RI DQ\ VWDWXWH RUGLQDQFH UHJXODWLRQ
               FXVWRP RU XVDJH RI DQ\ 6WDWH RU 7HUULWRU\ RU WKH 'LVWULFW RI &ROXPELD
               VXEMHFWV RU FDXVHV WR EH VXEMHFWHG DQ\ FLWL]HQ RI WKH 8QLWHG 6WDWHV RU RWKHU
               SHUVRQ ZLWKLQ WKH MXULVGLFWLRQ WKHUHRI WR WKH GHSULYDWLRQ RI DQ\ ULJKWV
               SULYLOHJHV RU LPPXQLWLHV VHFXUHG E\ WKH &RQVWLWXWLRQ DQG ODZV VKDOO EH
               OLDEOH WR WKH SDUW\ LQMXUHG LQ DQ DFWLRQ DW ODZ VXLW LQ HTXLW\ RU RWKHU SURSHU
               SURFHHGLQJV IRU UHGUHVV

 86&  

       $V WKH 6XSUHPH &RXUW VWDWHG LQ Monell v. Dep’t of Soc. Servs.  86   

³D PXQLFLSDOLW\ FDQQRW EH KHOG OLDEOH XQGHU   RQ D respondeat superior WKHRU\´ :KHUH DV

KHUH D SODLQWLII VHHNV WR KROG D PXQLFLSDOLW\ OLDEOH XQGHU VHFWLRQ  WKH PXQLFLSDOLW\ PXVW KDYH

DFWHG LQ DFFRUGDQFH ZLWK D ³JRYHUQPHQW>@ SROLF\ RU FXVWRP ZKHWKHU PDGH E\ LWV ODZPDNHUV RU E\

WKRVH ZKRVH HGLFWV RU DFWV PD\ IDLUO\ EH VDLG WR UHSUHVHQW RIILFLDO SROLF\´ WKDW ³FDXVHG D

FRQVWLWXWLRQDO´ YLRODWLRQ DQG WKDW ³LQIOLFWV WKH LQMXU\´ Monell  86 DW  

       ,Q WKH \HDUV DIWHU Monell, WKH 6XSUHPH &RXUW KDV UHDIILUPHG WKLV KROGLQJ ³>:@KLOH

&RQJUHVV QHYHU TXHVWLRQHG LWV SRZHU WR LPSRVH FLYLO OLDELOLW\ RQ PXQLFLSDOLWLHV IRU WKHLU own LOOHJDO

DFWV &RQJUHVV GLG GRXEW LWV FRQVWLWXWLRQDO SRZHU WR LPSRVH VXFK OLDELOLW\ LQ RUGHU WR REOLJH

PXQLFLSDOLWLHV WR FRQWURO WKH FRQGXFW RI others.´ Pembaur v. City of Cincinnati,  86  

 HPSKDVLV LQ RULJLQDO FLWLQJ Monell  86 DW ±             ³7KH µRIILFLDO SROLF\¶



                                                 
UHTXLUHPHQW ZDV LQWHQGHG WR GLVWLQJXLVK DFWV RI WKH municipality IURP DFWV RI employees RI WKH

PXQLFLSDOLW\ DQG WKHUHE\ PDNH FOHDU WKDW PXQLFLSDO OLDELOLW\ LV OLPLWHG WR DFWLRQ IRU ZKLFK WKH

PXQLFLSDOLW\ LV DFWXDOO\ UHVSRQVLEOH´ Id. 7KLV UHTXLUHPHQW IORZV GLUHFWO\ IURP WKH VWDWXWH LWVHOI

          ,Q Baker v. District of Columbia  )G   '& &LU  WKH &RXUW RI

$SSHDOV H[SODLQHG WKDW D GLVWULFW FRXUW DVVHVVLQJ D VHFWLRQ  FODLP PXVW DVN WZR TXHVWLRQV

)LUVW GRHV WKH FRPSODLQW VWDWH D FODLP IRU D SUHGLFDWH FRQVWLWXWLRQDO YLRODWLRQ" Id. 6HFRQG LI VR

GRHV WKH FRPSODLQW VWDWH D ³FODLP WKDW D FXVWRP RU SROLF\ RI WKH PXQLFLSDOLW\ FDXVHG WKH YLRODWLRQ"´

Id. 7R VDWLVI\g<3>WKH ILUVW SURQJ RI WKH DQDO\VLV DOO WKDW QHHGV WR EH HVWDEOLVKHG ³LV VRPH FRQVWLWXWLRQDO

KDUP VXIIHUHG E\ WKH SODLQWLII´ LW LV QRW QHFHVVDU\ WKDW WKH PXQLFLSDOLW\¶V SROLF\ PDNHUV RU

HPSOR\HHV EH LPSOLFDWHG Id. 7R PHHW WKH VHFRQG SURQJ WKH FRXUW PXVW GHWHUPLQH ZKHWKHU WKH

SODLQWLII KDV DOOHJHG DQ ³DIILUPDWLYH OLQN´ EHWZHHQ WKH PXQLFLSDOLW\¶V SROLF\ DQG WKH LQMXU\ ³VXFK

WKDW D PXQLFLSDO SROLF\ ZDV WKH µPRYLQJ IRUFH¶ EHKLQG WKH FRQVWLWXWLRQDO YLRODWLRQ´ Id. FLWLQJ City

of Okla. City v. Tuttle  86    DQG City of Canton v. Harris  86  



          7KH Baker FRXUW H[SODLQHG

                 7KHUH DUH D QXPEHU RI ZD\V LQ ZKLFK D ³SROLF\´ FDQ EH VHW E\ D PXQLFLSDOLW\
                 WR FDXVH LW WR EH OLDEOH XQGHU   WKH H[SOLFLW VHWWLQJ RI D SROLF\ E\ WKH
                 JRYHUQPHQW WKDW YLRODWHV WKH &RQVWLWXWLRQ     WKH DFWLRQ RI D SROLF\ PDNHU
                 ZLWKLQ WKH JRYHUQPHQW     WKH DGRSWLRQ WKURXJK D NQRZLQJ IDLOXUH WR DFW
                 E\ D SROLF\ PDNHU RI DFWLRQV E\ KLV VXERUGLQDWHV WKDW DUH VR FRQVLVWHQW WKDW
                 WKH\ KDYH EHFRPH ³FXVWRP´     RU WKH IDLOXUH RI WKH JRYHUQPHQW WR UHVSRQG
                 WR D QHHG IRU H[DPSOH WUDLQLQJ RI HPSOR\HHV LQ VXFK D PDQQHU DV WR VKRZ
                 ³GHOLEHUDWH LQGLIIHUHQFH´ WR WKH ULVN WKDW QRW DGGUHVVLQJ WKH QHHG ZLOO UHVXOW
                 LQ FRQVWLWXWLRQDO YLRODWLRQV

Id. DW  LQWHUQDO FLWDWLRQV RPLWWHG 3ODLQWLIIV¶ FRPSODLQW DSSHDUV WR VHW IRUWK WZR WKHRULHV RI

OLDELOLW\  WKH H[LVWHQFH RI D PXQLFLSDO SROLF\ DQG  GHOLEHUDWH LQGLIIHUHQFH




                                                  
                     ([SUHVV 0XQLFLSDO 3ROLF\

       3ODLQWLIIV DOOHJH LQ &RXQW ,,, WKDW DOO RI WKH GHIHQGDQWV GHSULYHG WKHP RI WKHLU FRQVWLWXWLRQDO

ULJKWV 7KH FRXQW LV HQWLWOHG ³'HSULYDWLRQ RI &RQVWLWXWLRQDO DQG &LYLO 5LJKWV    )LUVW $PHQGPHQW

)UHHGRP RI 6SHHFK DQG $VVHPEO\´ EXW WKH SDUDJUDSKV WKDW FRPSULVH WKDW FRXQW DOOHJH WKDW

GHIHQGDQWV GHSULYHG SODLQWLIIV RI OLEHUW\ DQG VHFXULW\ ZLWKRXW GXH SURFHVV             6HFRQG $P

&RPSO    7KH FRXQW VSHFLILHV WKDW WKH '5& ³LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV´

GHSULYHG SODLQWLII 0LDQJR RI KLV ULJKWV E\ VXUURXQGLQJ EHDWLQJ DQG WKUHDWHQLQJ KLP id.   DQG

RWKHU WKDQ LQFRUSRUDWLQJ WKH UHVW RI WKH FRPSODLQW LW FRQWDLQV QR DOOHJDWLRQV FRQFHUQLQJ DFWV RU

RPLVVLRQV E\ 03' RIILFHUV

       &RXQW ; DOOHJHV WKDW WKH '5& 3UHVLGHQW .DELOD 6HFUHW 6HUYLFH DQG 03' GHSULYHG

SODLQWLIIV ³RI WKHLU FRQVWLWXWLRQDO DQG FLYLO ULJKWV WR IUHH VSHHFK DQG DVVHPEO\ GXH SURFHVV

SURKLELWLRQ DJDLQVW FUXHO DQG XQXVXDO SXQLVKPHQW SURKLELWLRQ DJDLQVW VHL]XUH ZLWKRXW MXVW

FRPSHQVDWLRQ DQG HTXDO SURWHFWLRQ RI WKH ODZ´ XQGHU WKH )LUVW )RXUWK )LIWK DQG )RXUWHHQWK

$PHQGPHQWV 6HFRQG $P &RPSO   3ODLQWLIIV FODLP WKDW WKH '5& ³LQGLYLGXDORIILFLDO

FDSDFLW\ GHIHQGDQWV´ YLRODWHG SODLQWLIIV¶ ULJKWV WR IUHH VSHHFK GXH SURFHVV DQG RWKHU SURWHFWLRQV

³E\ EDWWHULQJ DQG DVVDXOWLQJ´ WKHP IRU VWDJLQJ WKH SURWHVW DJDLQVW 3UHVLGHQW .DELOD DQG VHL]LQJ WKHLU

EHORQJLQJV Id.   7KH\ DGG WKDW 03'¶V ³SROLFLHV DQGRU SURWRFRO DQGRU SUDFWLFH RI SURWHFWLQJ

IRUHLJQ JRYHUQPHQW GLJQLWDULHV DQG WKHLU HQWRXUDJH SURYLGHG D FRYHU IRU WKH DVVDXOW DQG EDWWHU\

DJDLQVW >S@ODLQWLIIV DQG GLUHFWO\ DQG SUR[LPDWHO\ FDXVHG WKH YLRODWLRQ RI >S@ODLQWLII 0LDQJR¶V DQG

1JRPD¶V FRQVWLWXWLRQDO ULJKWV´ Id.   7KHVH DOOHJDWLRQV DUH LQVXIILFLHQW WR VDWLVI\ WKH WZR

SURQJ WHVW VHW IRUWK LQ Baker




       3ODLQWLIIV VHHP WR PLVDSSUHKHQG WKH IRFXV RI WKH FUXHO DQG XQXVXDO SXQLVKPHQW FODXVH DQG
WKH\ LQFRUUHFWO\ VXJJHVW WKDW LW LV IRXQG LQ WKH )LIWK $PHQGPHQW
                                                 
       )LUVW RI DOO HYHQ WKRXJK WKH ILUVW SURQJ RI WKH Baker WHVW UHTXLUHV RQO\ ³VRPH FRQVWLWXWLRQDO

KDUP VXIIHUHG E\ WKH SODLQWLII´  )G DW  LW LV KLJKO\ TXHVWLRQDEOH ZKHWKHU SODLQWLIIV KDYH

DOOHJHG WKH QHFHVVDU\ SUHGLFDWH FRQVWLWXWLRQDO YLRODWLRQ        &RXQW ,,, FRPSODLQV RI ZKDW LW

FKDUDFWHUL]HV DV DQ XQFRQVWLWXWLRQDO DVVDXOW SHUSHWUDWHG E\ IRUHLJQ RIILFLDOV DQG VHFXULW\ JXDUGV

EXW LW GRHV QRW FODLP WKDW DQ\ 86 IHGHUDO RU VWDWH JRYHUQPHQW DFWRU GHSULYHG 0LDQJR RI KLV OLEHUW\

DQG WKHUHIRUH LW GRHV QRW DOOHJH DQ\ FRQVWLWXWLRQDO YLRODWLRQ See Lugar v. Edmondson Oil Co.

 86    ³2XU FDVHV KDYH DFFRUGLQJO\ LQVLVWHG WKDW WKH FRQGXFW DOOHJHGO\ FDXVLQJ

WKH GHSULYDWLRQ RI D IHGHUDO ULJKW EH IDLUO\ DWWULEXWDEOH WR WKH 6WDWH´ $QG WKH DVVDXOW DOOHJHG LQ

&RXQW ; WR EH LQ UHVSRQVH WR SODLQWLIIV¶ GHPRQVWUDWLRQ ZDV FDUULHG RXW E\ WKH '5& VR WKDW FRXQW

DOVR IDLOV WR DOOHJH DQ LQIULQJHPHQW RI SODLQWLIIV¶ )LUVW $PHQGPHQW ULJKWV ± RU DQ\ RWKHU

FRQVWLWXWLRQDO ULJKWV ± E\ D 86 RIILFLDO ERXQG E\ WKH &RQVWLWXWLRQ¶V UHTXLUHPHQWV See 6HFRQG




       ,Q &RXQW ,,, SODLQWLIIV GR FRQFOXVRULO\ DOOHJH WKDW WKH ³LQGLYLGXDORIILFLDO FDSDFLW\
GHIHQGDQWV´ DFWHG ³XQGHU WKH FRORU RI VWDWH DXWKRULW\ DQGRU DFWXDO RU DSSDUHQW VWDWH DXWKRULW\´
ZKHQ WKH\ GHSULYHG SODLQWLII 0LDQJR RI KLV ULJKWV 6HFRQG $P &RPSO   %XW WKH XVH RI WKLV
VQLSSHW RI ODQJXDJH IURP VHFWLRQ  GRHV QRW JLYH ULVH WR DQ LQIHUHQFH WKDW WKH SHUSHWUDWRUV RI
WKH DVVDXOW ZHUH DFWLQJ XQGHU FRORU RI WKH ODZ RI WKH 'LVWULFW RI &ROXPELD RU DQ\ 86 VWDWH LQVWHDG
WKLV &RXQW SODLQO\ DOOHJHV WKDW DQ\ GHSULYDWLRQ RI ULJKWV ZDV FDUULHG RXW XQGHU FRORU RI WKH DXWKRULW\
RI WKH '5& 7KH ³LQGLYLGXDORIILFLDO FDSDFLW\ GHIHQGDQWV´ DUH GHILQHG LQ WKH FRPSODLQW WR EH '5&
³QDWLRQDOV RIILFLDOV DJHQWV UHSUHVHQWDWLYHV IULHQGV DQGRU RIILFHUV RI '5 &RQJR *RYHUQPHQW DQG
RU 'HIHQGDQW -RVHSK .DELOD´ Id.   7KH DOOHJDWLRQV LQ &RXQW ,,, UHODWH WR WKH DFWLRQV XQGHUWDNHQ
E\ WKRVH LQGLYLGXDOV ± VXUURXQGLQJ SODLQWLII 0LDQJR HQVXULQJ WKDW KH FRXOG QRW HVFDSH EHDWLQJ
KLP DQG VXEVHTXHQWO\ LVVXLQJ GHDWK WKUHDWV DJDLQVW KLP ± DQG &RXQW ,,, VSHFLILFDOO\ DOOHJHV WKDW
GHIHQGDQWV '5& DQG .DELOD VKRXOG EH OLDEOH IRU GDPDJHV IRU WKRVH DFWLRQV ³YLD GLUHFW RUGHU DQGRU
FRPPDQG UHVSRQVLELOLW\ DQGRU UHVSRQGHDW VXSHULRU´ Id.  ± $QG ZKLOH &RXQW ,,, LV HQWLWOHG
³'HSULYDWLRQ RI &RQVWLWXWLRQDO DQG &LYLO 5LJKWV LQ 9LRODWLRQ RI  86&    )LUVW
$PHQGPHQW )UHHGRP RI 6SHHFK DQG $VVHPEO\´ LW DOOHJHV WKDW GHSULYDWLRQ RI OLEHUW\ DQG VHFXULW\
E\ D VWDWH ZLWKRXW GXH SURFHVV LV D YLRODWLRQ RI WKH ODZ RI QDWLRQV id.  ± QRW WKH 86
&RQVWLWXWLRQ DQG LW GRHV QRW PHQWLRQ )LUVW $PHQGPHQW ULJKWV DW DOO


                                                 
$P &RPSO   :LWKRXW DQ XQGHUO\LQJ FRQVWLWXWLRQDO YLRODWLRQ D Monell FODLP IDLOV WR JHW RXW

RI WKH VWDUWLQJ JDWH.

        %XW HYHQ LI '5& UHSUHVHQWDWLYHV FRXOG EH KHOG OHJDOO\ UHVSRQVLEOH IRU D YLRODWLRQ RI WKH

86 &RQVWLWXWLRQ RU LI WKH FRPSODLQW FRXOG EH JHQHURXVO\ FRQVWUXHG WR DOOHJH WKDW LW ZDV WKH 03'

RIILFHUV¶ PHUH IDLOXUH WR LQWHUYHQH WKDW LQIULQJHG RQ SODLQWLIIV¶ ULJKW WR VSHDN DQG DVVHPEOH WKH

FRQFOXVRU\ DVVHUWLRQ WKDW 03'¶V ³SROLFLHV DQGRU SURWRFRO DQGRU SUDFWLFH RI SURWHFWLQJ IRUHLJQ

GLJQLWDULHV DQG WKHLU HQWRXUDJH SURYLGHG D FRYHU IRU WKH DVVDXOW DQG EDWWHU\ DJDLQVW >S@ODLQWLIIV DQG

GLUHFWO\ DQG SUR[LPDWHO\ FDXVHG WKH YLRODWLRQ RI >S@ODLQWLII 0LDQJR¶V DQG 1JRPD¶V FRQVWLWXWLRQDO

ULJKWV´ 6HFRQG $P &RPSO   LV LQVXIILFLHQW WR VDWLVI\ WKH FDXVDWLRQ HOHPHQW RI WKH WHVW

3ODLQWLIIV IDLO WR SOHDG DQ\ IDFWV VKRZLQJ ZKDW LI DQ\ RIILFLDO SROLF\ WKH 'LVWULFW KDV UHJDUGLQJ

IRUHLJQ GLJQLWDULHV RU KRZ WKDW SROLF\ PD\ KDYH OHG WR WKH YLVLWRUV¶ GHFLVLRQ WR LQLWLDWH WKH DWWDFN RU

WKH RIILFHUV¶ DFWLRQV WKDW GD\ 7KH FRPSODLQW LQFOXGHV QR IDFWXDO DOOHJDWLRQV UHJDUGLQJ WKH H[LVWHQFH

RU HQIRUFHPHQW RI D PXQLFLSDO SROLF\ FXVWRP RU SUDFWLFH DQG LW IDLOV WR VXSSO\ DQ\ IDFWV IURP

ZKLFK RQH FRXOG LQIHU WKH H[LVWHQFH RI DQ ³DIILUPDWLYH OLQN´ EHWZHHQ DQ\ DOOHJHG SROLF\ WR SURWHFW

IRUHLJQ GLJQLWDULHV DQG WKH LQMXULHV SODLQWLIIV VXIIHUHG DW WKH KDQGV RI 3UHVLGHQW .DELOD¶V VHFXULW\

GHWDLO ,Q WKH DEVHQFH RI DQ\ IDFWXDO DOOHJDWLRQV WKDW ZRXOG HVWDEOLVK WKH QHFHVVDU\ FRQVWLWXWLRQDO

YLRODWLRQ RU WKH FDXVDO FRQQHFWLRQ EHWZHHQ DQ RIILFLDO SROLF\ DQG WKDW YLRODWLRQ WKH FRPSODLQW IDLOV

WR VWDWH D VHFWLRQ  FODLP DJDLQVW WKH 'LVWULFW




       3ODLQWLIIV¶ FODLPV DJDLQVW 03' DQG WKH 6HFUHW 6HUYLFH XQGHU WKH )RXUWHHQWK $PHQGPHQW
ZLOO EH GLVPLVVHG EHFDXVH WKH )RXUWHHQWK $PHQGPHQW GRHV QRW DSSO\ WR WKH 'LVWULFW RI &ROXPELD
RU WKH IHGHUDO JRYHUQPHQW See S.F. Arts & Athletics, Inc. v. U.S. Olympic Comm.  86 
 Q  KROGLQJ WKDW WKH )RXUWHHQWK $PHQGPHQW RQO\ DSSOLHV WR DFWLRQV E\ D 6WDWH DQG
QRW E\ WKH IHGHUDO JRYHUQPHQW Bolling v. Sharpe  86  ±  REVHUYLQJ WKDW
WKH )LIWK $PHQGPHQW LV DSSOLFDEOH WR WKH 'LVWULFW RI &ROXPELD EXW WKH )RXUWHHQWK $PHQGPHQW LV
QRW
                                                  
                     'HOLEHUDWH ,QGLIIHUHQFH

       3ODLQWLIIV¶ GHOLEHUDWH LQGLIIHUHQFH WKHRU\ RI PXQLFLSDO OLDELOLW\ DOVR IDLOV 7KH 6XSUHPH

&RXUW KDV KHOG WKDW ³LQDGHTXDF\ RI SROLFH WUDLQLQJ PD\ VHUYH DV WKH EDVLV IRU   OLDELOLW\ RQO\

ZKHUH WKH IDLOXUH WR WUDLQ DPRXQWV WR GHOLEHUDWH LQGLIIHUHQFH WR WKH ULJKWV RI SHUVRQV ZLWK ZKRP WKH

SROLFH FRPH LQWR FRQWDFW´ Harris  86 DW  ,Q VXFK D VLWXDWLRQ ³D ORFDO JRYHUQPHQW¶V

GHFLVLRQ QRW WR WUDLQ HPSOR\HHV DERXW WKHLU OHJDO GXW\ WR DYRLG YLRODWLQJ FLWL]HQV¶ ULJKWV PD\ ULVH

WR WKH OHYHO RI DQ RIILFLDO JRYHUQPHQW SROLF\ IRU SXUSRVHV RI  ´ Connick v. Thompson 

86   

       $FFRUGLQJ WR Baker, GHOLEHUDWH LQGLIIHUHQFH LV PHDVXUHG DFFRUGLQJ WR DQ REMHFWLYH VWDQGDUG

³ZKHWKHU WKH PXQLFLSDOLW\ NQHZ RU VKRXOG KDYH NQRZQ RI WKH ULVN RI FRQVWLWXWLRQDO YLRODWLRQV´

 ) G DW  %XW LW LV ³D VWULQJHQW VWDQGDUG RI IDXOW UHTXLULQJ SURRI WKDW D PXQLFLSDO DFWRU

GLVUHJDUGHG D NQRZQ RU REYLRXV FRQVHTXHQFH RI KLV DFWLRQ´ Connick  86 DW  TXRWLQJ Bd.

of Cnty. Comm’rs of Bryan Cnty. v. Brown  86    XVXDOO\ UHTXLULQJ ³>D@ SDWWHUQ

RI VLPLODU FRQVWLWXWLRQDO YLRODWLRQV´ Id. DW  FLWLQJ Brown  86 DW  2Q UDUH RFFDVLRQV

D VLQJOH XQFRQVWLWXWLRQDO LQFLGHQW PD\ VXIILFH WR VKRZ GHOLEHUDWH LQGLIIHUHQFH LI WKH

XQFRQVWLWXWLRQDO FRQVHTXHQFHV RI IDLOLQJ WR WUDLQ DUH VR ³KLJKO\ SUHGLFWDEOH´ DQG ³SDWHQWO\

REYLRXV´ Id. DW  FLWLQJ Brown  86 DW 

       3ODLQWLIIV¶ FRPSODLQW IDLOV WR DOOHJH VXIILFLHQW IDFWV WR VKRZ WKDW WKH 'LVWULFW ³GLVUHJDUGHG D

NQRZQ RU REYLRXV FRQVHTXHQFH´ RI LWV VXSSRVHG IDLOXUH WR WUDLQ LWV RIILFHUV WR UHVWUDLQ YLROHQFH E\

IRUHLJQ GLJQLWDULHV DJDLQVW FLYLOLDQV Connick  86 DW  3ODLQWLIIV LQFOXGH RQO\ RQH DOOHJDWLRQ

LQ WKHLU FRPSODLQW WR DGYDQFH WKLV WKHRU\ ³'&03'¶V IDLOXUH WR WUDLQ WKHLU DJHQWV DQGRU RIILFHUV

LQ SUHYHQWLQJ DQGRU PLWLJDWLQJ DFWV RI YLROHQFH FRPPLWWHG E\ IRUHLJQ JRYHUQPHQW SHUVRQQHO

DJDLQVW FLYLOLDQV    DPRXQWV WR GHOLEHUDWH LQGLIIHUHQFH E\ GHIHQGDQWV´ 6HFRQG $P &RPSO  



                                                 
       7KLV FODLP LV FRPSOHWHO\ FRQFOXVRU\ 7KH FRPSODLQW GRHV QRW VXSSO\ IDFWV IURP ZKLFK D

FRXUW FRXOG GUDZ WKH LQIHUHQFH WKDW WKH 'LVWULFW LJQRUHG D NQRZQ ULVN DQG LW LQFOXGHV QR VSHFLILF

GHWDLOV DERXW SROLFH WUDLQLQJ LQ WKH 'LVWULFW RU KRZ LW PLJKW EH GHILFLHQW See Bell v. District of

Columbia  ) 6XSS G   ''&  ³7KH FRPSOHWH DEVHQFH RI DQ\ IDFWXDO

DOOHJDWLRQV FRQFHUQLQJ D VSHFLILF VKRUWFRPLQJ LQ WUDLQLQJ IRUHFORVHV DQ\ SODXVLEOH LQIHUHQFH RI

µDFWXDO RU FRQVWUXFWLYH NQRZOHGJH¶ E\ 'LVWULFW SROLF\PDNHUV WKDW LWV RIILFHUV ZLOO µSUREDEO\ YLRODWH

FRQVWLWXWLRQDO ULJKWV¶´ TXRWLQJ Warren v. District of Columbia  )G   '& &LU 

       0RUHRYHU WKH &RXUW FDQQRW FRQFOXGH WKDW 03' GLG QRW SURSHUO\ WUDLQ LWV RIILFHUV VLPSO\

EHFDXVH LQGLYLGXDO RIILFHUV IDLOHG WR DFW See Harris  86 DW ± ³7KDW D SDUWLFXODU RIILFHU

PD\ EH XQVDWLVIDFWRULO\ WUDLQHG ZLOO QRW DORQH VXIILFH    IRU WKH RIILFHU¶V VKRUWFRPLQJV PD\ KDYH

UHVXOWHG IURP IDFWRUV RWKHU WKDQ D IDXOW\ WUDLQLQJ SURJUDP´ 6LQFH WKH FRPSODLQW FRQWDLQV QR

IDFWXDO DOOHJDWLRQV GHWDLOLQJ DQ\ GHILFLHQFLHV LQ 03' WUDLQLQJ RQ KRZ RIILFHUV VKRXOG UHVSRQG WR

YLROHQFH FRPPLWWHG E\ DJHQWV RI IRUHLJQ GLJQLWDULHV LQ WKHLU SUHVHQFH SODLQWLIIV¶ VHFWLRQ 

DOOHJDWLRQV DPRXQW WR QRWKLQJ PRUH WKDQ VLPSO\ D ³IRUPXODLF UHFLWDWLRQ´ RI WKH HOHPHQWV RI D

GHOLEHUDWH LQGLIIHUHQFH FODLP DQG GLVPLVVDO LV ZDUUDQWHG See Martin v. District of Columbia 



       3ODLQWLIIV GR QRW DOOHJH VXIILFLHQW IDFWV WR GHPRQVWUDWH WKDW WKH PXQLFLSDOLW\ NQHZ RU VKRXOG
KDYH NQRZQ WKDW IRUHLJQ GLJQLWDULHV ZRXOG YLROHQWO\ DWWDFN FLYLOLDQV RQ $PHULFDQ VRLO DQG YLRODWH
WKHLU FRQVWLWXWLRQDO ULJKWV LQ WKH DEVHQFH RI DGHTXDWH ORFDO SROLFH WUDLQLQJ 7KH\ VWDWH WKDW RQ
$XJXVW   DQG $XJXVW   ³SURWHVWHUV JDWKHUHG LQ IURQW RI WKH +D\V $GDPV +RWHO LQ
:DVKLQJWRQ '&´ ZKHUH ³WKH GHOHJDWLRQ IURP 7KH *DPELD ZDV VWD\LQJ´ DQG WKDW *DPELDQ
VHFXULW\ IRUFHV ³EHDW VHYHUDO RI WKH SURWHVWHUV´ LQ WKH ³SUHVHQFH RI 8666 DQG '&03' DJHQWV´
6HFRQG $P &RPSO   $OWKRXJK D VLQJOH XQFRQVWLWXWLRQDO LQFLGHQW PD\ EH HQRXJK WR VKRZ
GHOLEHUDWH LQGLIIHUHQFH E\ D PXQLFLSDOLW\ LQ VRPH FLUFXPVWDQFHV see Connick  86 DW 
FLWLQJ Brown  86 DW  WKLV SUDFWLFDOO\ VLPXOWDQHRXV VLPLODU LQFLGHQW GRHV QRW VXIILFH WR
JLYH ULVH WR DQ LQIHUHQFH WKDW WKHUH ZDV D ³KLJKO\ SUHGLFWDEOH´ DQG ³SDWHQWO\ REYLRXV´ ULVN RI
DGGLWLRQDO FRQVWLWXWLRQDO YLRODWLRQV RFFDVLRQHG E\ 03' RIILFHUV See id. REVHUYLQJ WKDW IDLOLQJ WR
WUDLQ RIILFHUV RQ KRZ WR XVH VSHFLILF WRROV DQG GHDGO\ IRUFH ZKHQ DWWHPSWLQJ WR DUUHVW IOHHLQJ IHORQV
ZRXOG PHHW WKH OHYHO RI ³KLJKO\ SUHGLFWDEOH´ RI YLRODWLQJ VRPHRQH¶V FRQVWLWXWLRQDO ULJKWV FLWLQJ
Brown  86 DW 


                                                 
) 6XSS G  ± ''&  FLWLQJ Smith v. District of Columbia  ) 6XSS G 

 ''&  DQG Iqbal  86 DW 

       7KHUHIRUH &RXQWV ,,, DQG ; ZKLFK DVVHUW FRQVWLWXWLRQDO FODLPV DJDLQVW WKH 'LVWULFW XQGHU

VHFWLRQ  ZLOO EH GLVPLVVHG

            3ODLQWLIIV¶ QHJOLJHQFH FODLPV DJDLQVW WKH 'LVWULFW DUH EDUUHG E\ WKH SXEOLF GXW\
              GRFWULQH

       3ODLQWLIIV¶ QHJOLJHQFH FODLPV DJDLQVW WKH 'LVWULFW DOVR IDLO ZKHQ RQH WHVWV WKHP DJDLQVW WKH

DSSOLFDEOH 'LVWULFW RI &ROXPELD OHJDO SUHFHGHQW

       ³([FHSW LQ PDWWHUV JRYHUQHG E\ WKH )HGHUDO &RQVWLWXWLRQ RU E\ DFWV RI &RQJUHVV WKH ODZ WR

EH DSSOLHG LQ DQ\ FDVH LV WKH ODZ RI WKH VWDWH´ EHFDXVH ³>W@KHUH LV QR IHGHUDO JHQHUDO FRPPRQ ODZ´

Erie R. Co. v. Tompkins  86    see A.I. Trade Fin., Inc. v. Petra Int’l Banking

Corp.  )G   '& &LU  ³>$@ IHGHUDO FRXUW DSSOLHV VWDWH ODZ ZKHQ LW GHFLGHV

DQ LVVXH QRW DGGUHVVHG E\ IHGHUDO ODZ    ´ ³7KH &RXUW DSSOLHV WKH ODZ RI WKH IRUXP VWDWH ± LQ

WKLV LQVWDQFH WKH 'LVWULFW RI &ROXPELD ± ZKHQ DGMXGLFDWLQJ FRPPRQ ODZ FODLPV´ Young v. District

of Columbia  ) 6XSS G   Q ''&  6R WKH &RXUW ZLOO DSSO\ 'LVWULFW RI

&ROXPELD ODZ WR SODLQWLIIV¶ FRPPRQ ODZ FODLPV

       ,W LV D IXQGDPHQWDO SULQFLSOH ³WKDW D JRYHUQPHQW DQG LWV DJHQWV DUH XQGHU QR JHQHUDO GXW\

WR SURYLGH SXEOLF VHUYLFHV VXFK DV SROLFH SURWHFWLRQ WR DQ\ SDUWLFXODU LQGLYLGXDO FLWL]HQ´ Warren

v. District of Columbia  $G   '&  FLWLQJ Turner v. United States  86 

±  7KDW LV WUXH RI ³ODZ HQIRUFHPHQW VHUYLFHV DQG VHUYLFHV DNLQ WR SROLFH DQG ILUH

SURWHFWLRQ´ Powell v. District of Columbia  $G   '&  LQFOXGLQJ ³DFWLRQV

DV ZHOO DV LQDFWLRQV E\ 'LVWULFW JRYHUQPHQW HPSOR\HHV´ Id. ³5DWKHU WKH GXW\ RZHG LV WR WKH



     1R SDUW\ WR DQ\ RI WKH SHQGLQJ PRWLRQV WR GLVPLVV GLVSXWHV WKH DSSOLFDELOLW\ RI 'LVWULFW RI
&ROXPELD ODZ WR SODLQWLIIV¶ FRPPRQ ODZ FODLPV
                                                
SXEOLF DQG DEVHQW D VSHFLDO UHODWLRQVKLS WKH 'LVWULFW RI &ROXPELD FDQQRW EH KHOG OLDEOH´ Platt v.

District of Columbia  $G   '&  FLWLQJ Warren  $G DW  ,Q RUGHU WR

FRQYHUW WKLV JHQHUDO GXW\ RZHG WR WKH SXEOLF WR D VSHFLDO GXW\ WZR DGGLWLRQDO HOHPHQWV DUH

QHFHVVDU\ ³ D GLUHFW FRQWDFW RU FRQWLQXLQJ FRQWDFW EHWZHHQ WKH YLFWLP DQG WKH JRYHUQPHQWDO

DJHQF\ RU RIILFLDO DQG  D MXVWLILDEOH UHOLDQFH RQ WKH SDUW RI WKH YLFWLP´ Id

        ³>,@Q WKH DUHD RI SROLFH VHUYLFHV    D VSHFLDO OHJDO GXW\ LV FUHDWHG µZKHQ WKHUH LV D FRXUVH

RI FRQGXFW VSHFLDO NQRZOHGJH RI SRVVLEOH KDUP RU WKH DFWXDO XVH RI LQGLYLGXDOV LQ WKH >FULPLQDO@

LQYHVWLJDWLRQ´¶ Powell  $G DW  8OWLPDWHO\ WKHUH PXVW EH ³VRPH IRUP RI SULYLW\

EHWZHHQ WKH SROLFH GHSDUWPHQW DQG WKH YLFWLP WKDW VHWV WKH YLFWLP DSDUW IURP WKH JHQHUDO SXEOLF    

7KDW LV WKH YLFWLP PXVW EHFRPH D UHDVRQDEO\ IRUHVHHDEOH SODLQWLII´ Id. DW  TXRWLQJ Warren

 $G DW  7KH UHTXLUHG FRQWDFW PXVW LQ RWKHU ZRUGV EH D ³GLUHFW WUDQVDFWLRQ ZLWK WKH SHUVRQ

LQMXUHG´ RU ³DQ DUPVOHQJWK UHODWLRQVKLS LQ ZKLFK WKH FLW\¶V DJHQW LV GHDOLQJ GLUHFWO\ LQ VRPH IRUP

ZLWK WKH SHUVRQ LQMXUHG´ Id. TXRWLQJ City of Tampa v. Davis  6RG  ± )OD G

'LVW &W $SS 

        $ UHYLHZ RI WKH FRPSODLQW UHYHDOV WKDW SODLQWLIIV DUH SUHGLFDWLQJ WKHLU FODLPV VROHO\ RQ WKH

EDVLV RI D JHQHUDO GXW\ WR SURWHFW WKH SXEOLF ZKLFK FDQQRW VXSSO\ D EDVLV IRU OLDELOLW\ XQGHU WKH

SXEOLF GXW\ GRFWULQH See 6HFRQG $P &RPSO   ³'&03' RZHG D GXW\ WR DFW WR SURYLGH

VHFXULW\ to the public DQG SUHYHQW >WKH '5&@ IURP DWWDFNLQJ PHPEHUV RI WKH SXEOLF´ HPSKDVLV

DGGHG id.   ³'&03' RZHG members of the public D GXW\ RI FDUH WR DGHTXDWHO\ WUDLQ

PDLQWDLQ DQG FRQWURO WKHLU SHUVRQQHO´ HPSKDVLV DGGHG 7KH SROLFH GHSDUWPHQW FDQQRW EH KHOG

OLDEOH IRU LWV IDLOXUH WR XSKROG LWV GXW\ WR WKH JHQHUDO SXEOLF see Platt  $G DW  VR SODLQWLIIV¶

QHJOLJHQFH FODLPV DJDLQVW WKH 'LVWULFW PXVW EH GLVPLVVHG




                                                    
       3ODLQWLIIV DUJXH LQ WKHLU RSSRVLWLRQ WR WKH PRWLRQ WR GLVPLVV WKDW WKLV LV D VSHFLDO GXW\ FDVH

EXW HYHQ UHDG LQ WKH OLJKW PRVW IDYRUDEOH WR SODLQWLIIV WKH FRPSODLQW GRHV QRW DOOHJH VXIILFLHQW IDFWV

WR HVWDEOLVK D VSHFLDO UHODWLRQVKLS EHWZHHQ SODLQWLIIV DQG 03' 3ODLQWLIIV FRQWHQG WKDW 03' RZHG

WKHP D VSHFLDO GXW\ WR HQVXUH WKHLU SURWHFWLRQ EHFDXVH LW ZDV DZDUH RI SODLQWLIIV¶ SODQV WR HQJDJH

LQ D SHDFHIXO SROLWLFDO SURWHVW 3OV¶ 03' 2SS DW  +RZHYHU WKLV LQIRUPDWLRQ DORQH LV QRW

HQRXJK WR FUHDWH D OHYHO RI SULYLW\ EHWZHHQ 03' DQG SODLQWLIIV WKDW ZRXOG GLIIHUHQWLDWH WKHP IURP

WKH JHQHUDO SXEOLF See Platt  $G DW  ILQGLQJ WKH ³PHUH SRVWLQJ RI D FHUWLILFDWH RI

RFFXSDQF\ RQ WKH &OXE SUHPLVHV´ GLG QRW FUHDWH D VSHFLDO UHODWLRQVKLS ZLWK 'LVWULFW RIILFLDOV ZKR

KDG LQVSHFWHG WKH EXLOGLQJ DQG D ILUH VXEVHTXHQWO\ NLOOHG WUDSSHG SDWURQV Warren  $G DW ±

 FRQFOXGLQJ WKDW DQ HPHUJHQF\ SKRQH FDOO E\ D UDSH YLFWLP IROORZHG E\ LQDGHTXDWH SROLFH

LQYHVWLJDWLRQ ZDV QRW VXIILFLHQW WR HVWDEOLVK D VSHFLDO UHODWLRQVKLS RU MXVWLILDEOH UHOLDQFH cf.

Powell  $G DW  ILQGLQJ D VSHFLDO UHODWLRQVKLS H[LVWHG ZKHUH DSSHOODQW UHJLVWHUHG IRU DQG

UHFHLYHG D SHUPLW IRU KHU FDU DQG WKH 'LVWULFW LQFRUUHFWO\ HQWHUHG KHU LQIRUPDWLRQ LQWR WKH V\VWHP

FDXVLQJ KHU WR EH ILQHG

       +HUH 0LDQJR FODLPV WKDW KH ³VRXJKW WR REWDLQ D SHUPLW´ IRU WKH SURWHVW EXW ZDV LQIRUPHG

WKDW D SHUPLW ZDV XQQHFHVVDU\ JLYHQ WKH VL]H RI KLV JURXS 6HFRQG $P &RPSO   3ODLQWLIIV

GR QRW SURYLGH IDFWV LQGLFDWLQJ WKDW 0LDQJR KDG DQ\ DGGLWLRQDO LQWHUDFWLRQV ZLWK 'LVWULFW SHUVRQQHO

QRU GR WKH\ HYHQ DOOHJH ZKHQ 0LDQJR KDG WKLV VLQJOH FRQYHUVDWLRQ 7KH LQIRUPDWLRQ WKDW D SURWHVW

ZRXOG EH KHOG GLG QRW SXW WKH SROLFH RQ QRWLFH RI DQ\ SDUWLFXODU ULVN RI KDUP WR SODLQWLIIV DQG WKHUH

LV QR DOOHJDWLRQ WKDW WKH SROLFH XQGHUWRRN DQ\ DFWLRQ WR DIIRUG WKH SURWHVWHUV DQ\ VSHFLDO

SURWHFWLRQ ± WKH GLVVLGHQWV ZHUH VLPSO\ LQIRUPHG WKDW WKH\ GLG QRW QHHG D SHUPLW 6R SODLQWLIIV GR

QRW DOOHJH VXIILFLHQW IDFWV WR GHPRQVWUDWH WKDW 03' KDG DQ\ ³VSHFLDO NQRZOHGJH RI SRVVLEOH KDUP´

WR SODLQWLIIV RU WKDW WKH SDUWLHV HQJDJHG LQ D ³FRXUVH RI FRQGXFW´ WKDW ZRXOG FUHDWH D VSHFLDO



                                                  
UHODWLRQVKLS See Powell  $G DW  $QG WKHUH DUH QR IDFWV WR VXSSRUW D ILQGLQJ WKDW

SODLQWLIIV UHDVRQDEO\ UHOLHG RQ WKH RIILFHUV¶ VSHFLDO SURWHFWLYH VHUYLFHV

       %HFDXVH SODLQWLIIV KDYH IDLOHG WR DOOHJH WKH H[LVWHQFH RI D VSHFLDO GXW\ RZHG WR WKHP

SODLQWLIIV¶ QHJOLJHQFH FODLP DJDLQVW WKH 'LVWULFW LV EDUUHG E\ WKH SXEOLF GXW\ GRFWULQH DQG &RXQW

;,9 ZLOO EH GLVPLVVHG DV WR WKH 'LVWULFW

,,    7KH 6HFUHW 6HUYLFH¶V 0RWLRQ WR 'LVPLVV

       7KH 86 6HFUHW 6HUYLFH PRYHG WR GLVPLVV WKH QHJOLJHQFH DQG ORVV RI FRQVRUWLXP FODLPV

EURXJKW DJDLQVW LW LQ &RXQWV ;,9 DQG ;9, DVVHUWLQJ WKDW LW LV LPPXQH IURP VXLW XQGHU WKH )HGHUDO

7RUW &ODLPV $FW ³)7&$´ DQG WKDW LQ DQ\ HYHQW SODLQWLIIV KDYH IDLOHG WR VWDWH D FODLP DJDLQVW LW

IRU QHJOLJHQFH See 8666 0RW DW 

       7KH &RXUW FRQFOXGHV WKDW LW GRHV QRW KDYH MXULVGLFWLRQ XQGHU WKH )7&$ WR DGGUHVV WKH

QHJOLJHQFH FODLPV ILOHG E\ SODLQWLIIV 0 0LDQJR 1JRPD .D\D\D DQG /LNXWX VR WKRVH SODLQWLIIV¶

WRUW FODLPV ZLOO EH GLVPLVVHG XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E 7KH &RXUW GRHV KDYH

MXULVGLFWLRQ RYHU SODLQWLII 0LDQJR¶V WRUW FODLPV EXW KH KDV IDLOHG WR SOHDG VXIILFLHQW IDFWV WR VWDWH D

FODLP IRU QHJOLJHQFH VR &RXQWV ;,9 DQG ;9, DJDLQVW WKH 6HFUHW 6HUYLFH ZLOO EH GLVPLVVHG XQGHU

5XOH E

       )LQDOO\ HYHQ WKRXJK WKH 6HFUHW 6HUYLFH KDV QRW PRYHG WR GLVPLVV WKH VHFWLRQ  FODLPV

DJDLQVW LW WKH &RXUW ILQGV WKDW WKH DJHQF\ KDV QRW ZDLYHG LWV VRYHUHLJQ LPPXQLW\ DV WR WKRVH FODLPV

VR &RXQWV ,,, DQG ; ZLOO EH GLVPLVVHG EHFDXVH WKH &RXUW ODFNV MXULVGLFWLRQ WR KHDU WKHP

       $        3ODLQWLIIV¶ FRPPRQ ODZ WRUW FODLPV ZLOO EH GLVPLVVHG

       7KH )7&$ DXWKRUL]HV FHUWDLQ WRUW DFWLRQV DJDLQVW WKH 8QLWHG 6WDWHV RYHU ZKLFK WKH IHGHUDO

GLVWULFW FRXUWV PDLQWDLQ H[FOXVLYH MXULVGLFWLRQ See  86&  E 7RUW DFWLRQV DXWKRUL]HG

E\ WKH )7&$ LQFOXGH FODLPV IRU QHJOLJHQFH DQG ORVV RI FRQVRUWLXP See id. $OO ILYH SODLQWLIIV VXHG



                                                  
WKH 6HFUHW 6HUYLFH IRU QHJOLJHQFH DQG SODLQWLIIV 0LDQJR DQG 0 0LDQJR DGGHG D ORVV RI FRQVRUWLXP

FODLP 6HFRQG $P &RPSO  ± ±

       8QGHU WKH )7&$ D WRUW DFWLRQ DJDLQVW WKH 8QLWHG 6WDWHV ³VKDOO EH IRUHYHU EDUUHG XQOHVV LW

LV SUHVHQWHG LQ ZULWLQJ WR WKH DSSURSULDWH )HGHUDO DJHQF\ ZLWKLQ WZR \HDUV DIWHU VXFK FODLP

DFFUXHV´  86&  E see  &)5  D 3UHVHQWPHQW RI D FODLP RFFXUV ZKHQ WKH

DJHQF\ UHFHLYHV ³DQ H[HFXWHG 6WDQGDUG )RUP  RU RWKHU ZULWWHQ QRWLILFDWLRQ RI DQ LQFLGHQW

DFFRPSDQLHG E\ D FODLP IRU PRQH\ GDPDJHV LQ D VXP FHUWDLQ IRU LQMXU\ WR RU ORVV RI SURSHUW\

SHUVRQDO LQMXU\ RU GHDWK DOOHJHG WR KDYH RFFXUUHG E\ UHDVRQ RI WKH LQFLGHQW´  &)5  D

see also GAF Corp. v. United States  )G   '& &LU  KROGLQJ WKDW WR PHHW WKH

SUHVHQWPHQW UHTXLUHPHQW D FODLPDQW PXVW ILOH ³ D ZULWWHQ VWDWHPHQW VXIILFLHQWO\ GHVFULELQJ WKH

LQMXU\ WR HQDEOH WKH DJHQF\ WR EHJLQ LWV RZQ LQYHVWLJDWLRQ DQG  D VXPFHUWDLQ GDPDJHV FODLP´

       $ FODLP DFFUXHV ZKHQ ³D SODLQWLII µKDV GLVFRYHUHG ERWK KLV LQMXU\ DQG LWV FDXVH¶ HYHQ WKRXJK

KH LV XQDZDUH WKDW WKH KDUP ZDV µQHJOLJHQWO\ LQIOLFWHG¶´ Sexton v. United States  )G 

 '& &LU  TXRWLQJ United States v. Kubrick  86    $ SDUW\ PD\

QRW LQVWLWXWH D FLYLO DFWLRQ DJDLQVW WKH 8QLWHG 6WDWHV ³XQOHVV WKH FODLPDQW VKDOO KDYH ILUVW SUHVHQWHG

WKH FODLP WR WKH DSSURSULDWH )HGHUDO DJHQF\ DQG KLV FODLP VKDOO KDYH EHHQ ILQDOO\ GHQLHG E\ WKH

DJHQF\´ ZKLFK LQFOXGHV LI WKH DJHQF\ IDLOV WR ³PDNH ILQDO GLVSRVLWLRQ RI D FODLP ZLWKLQ VL[ PRQWKV

DIWHU LW LV ILOHG´  86&  D GAF Corp.  )G DW 

                     :DLYHU RI 6RYHUHLJQ ,PPXQLW\ XQGHU WKH )7&$

       3ODLQWLII 0LDQJR ZDV WKH RQO\ SODLQWLII LQ WKLV FDVH WR SURYLGH WLPHO\ ZULWWHQ QRWLFH DV

UHTXLUHG E\ WKH )7&$ 2Q -DQXDU\   SODLQWLII 0LDQJR¶V DWWRUQH\ VHQW D OHWWHU WR WKH 6HFUHW

6HUYLFH LQIRUPLQJ WKH DJHQF\ RI WKH LQFLGHQW WKDW RFFXUUHG RXWVLGH RI WKH &DSHOOD +RWHO RQ $XJXVW

  See ([  WR 8666 0RW %HFDXVH 0LDQJR SURYLGHG WKLV ZULWWHQ QRWLFH ZLWKLQ WZR \HDUV



                                                 
RI WKH LQFLGHQW DQG WKH OHWWHU LQFOXGHG D FODLP IRU GDPDJHV LQ WKH DPRXQW RI  IRU

SHUVRQDO LQMXULHV WKH &RXUW ILQGV WKDW 0LDQJR SUHVHQWHG 8666 ZLWK QRWLFH WKDW ZDV VXIILFLHQW WR

PHHW WKH MXULVGLFWLRQDO UHTXLUHPHQWV RI WKH )7&$ See GAF Corp.  )G DW 

          $OWKRXJK 0LDQJR GLG QRW VXEPLW WKH 6WDQGDUG )RUP  KLV OHWWHU LGHQWLILHG WKH DFWV DQG

RPLVVLRQV RI WKH JRYHUQPHQW WKDW LQ KLV YLHZ MXVWLI\ D GDPDJHV DZDUG See id. $QG 0LDQJR KDV

³VXSSOLHG WKH *RYHUQPHQW ZLWK QRWLFH VXIILFLHQW IRU LW WR XQGHUWDNH DQ LQYHVWLJDWLRQ RI >KLV@ FODLPV

DQG HYDOXDWH LWV SRWHQWLDO OLDELOLWLHV´ Id. 7KHUHIRUH 0LDQJR KDV PHW WKH )7&$¶V SUHVHQWPHQW

UHTXLUHPHQWV DQG WKH &RXUW KDV MXULVGLFWLRQ RYHU 0LDQJR¶V QHJOLJHQFH DQG ORVV RI FRQVRUWLXP

FODLPV

          7KH RWKHU SODLQWLIIV DVVHUW WKDW WKH LQIRUPDWLRQ FRQWDLQHG LQ WKH -DQXDU\   OHWWHU ZDV

VXIILFLHQW WR SXW WKH DJHQF\ RQ QRWLFH RI DOO ILYH SODLQWLIIV¶ FODLPV HYHQ WKRXJK WKH OHWWHU LGHQWLILHG

RQO\ 0LDQJR DV D FODLPDQW 3OV¶ 8666 2SS DW  3ODLQWLIIV UHO\ RQ Tsaknis v. United States 

) 6XSS G  ''&  WR VXSSRUW WKHLU WKHRU\ WKDW WKH -DQXDU\ OHWWHU FDQ VHUYH DV SURSHU

QRWLFH IRU DOO SODLQWLIIV EHFDXVH ³WKH IDFWXDO EDVLV WKHUHLQ LV VXEVWDQWLDOO\ VLPLODU LI QRW LGHQWLFDO WR

WKH IDFWXDO DOOHJDWLRQV WR VXSSRUW >S@ODLQWLIIV¶ FODLPV LQ WKH RULJLQDO DQG DPHQGHG SOHDGLQJV´ 3OV¶

8666 2SS DW ± %XW WKH FDVH GRHV QRW VXSSRUW SODLQWLIIV¶ DUJXPHQW

          ,Q Tsaknis D FODLPDQW ILOHG DQ DGPLQLVWUDWLYH FODLP XQGHU WKH )7&$ QRWLI\LQJ WKH

DSSURSULDWH IHGHUDO DJHQF\ ZLWKLQ WKH UHTXLUHG WZR\HDU SHULRG  ) 6XSS G DW ± $IWHU

WKH DGPLQLVWUDWLYH FODLP ZDV GHQLHG WKH FODLPDQW ILOHG D ODZVXLW DQG WKH FRXUW KHOG WKDW WKH

GHVFULSWLRQV ZLWKLQ WKH DGPLQLVWUDWLYH QRWLFH FRQVWLWXWHG ³VXIILFLHQW QRWLFH WR VDWLVI\ WKH )7&$

SUHVHQWPHQW UHTXLUHPHQW´ GHVSLWH WKH SUHVHQFH RI ODQJXDJH LQ WKH SODLQWLII¶V DGPLQLVWUDWLYH QRWLFH

WKDW FRQWUDGLFWHG WKH OHJDO WKHRU\ SXW IRUWK LQ WKH ODZVXLW See id. DW 




                                                   
        6R Tsaknis GRHV QRW VWDQG IRU WKH SURSRVLWLRQ WKDW EURDG DOOHJDWLRQV LQ DQ DGPLQLVWUDWLYH

QRWLFH DUH HQRXJK WR JLYH WKH &RXUW MXULVGLFWLRQ RYHU FODLPV DQG FODLPDQWV WKDW DUH QRW LQFOXGHG LQ

WKH QRWLFH ,QGHHG WKH RSLQLRQ PDNHV LW FOHDU WKDW LQ RUGHU WR PHHW WKH )7&$¶V SUHVHQWPHQW

UHTXLUHPHQW HDFK FODLPDQW PXVW ILOH KLV RU KHU RZQ ZULWWHQ QRWLFH See Tsaknis  ) 6XSS G

DW  REVHUYLQJ WKDW RQH RI WKH GHILFLHQFLHV LQ WKH FODLPDQWV¶ RULJLQDO DGPLQLVWUDWLYH QRWLFH ZDV

WKDW ³IRXU FODLPDQWV ILOHG WRJHWKHU ZKHQ WKH\ VKRXOG KDYH ILOHG VHSDUDWHO\´ FLWLQJ Muth v. United

States  )G   WK &LU  ³>,@I WKHUH DUH PXOWLSOH FODLPDQWV LQ WKH PDWWHU HDFK

FODLPDQW PXVW µLQGLYLGXDOO\ VDWLVI\ WKH MXULVGLFWLRQDO SUHUHTXLVLWH RI ILOLQJ D SURSHU FODLP XQOHVV

DQRWKHU LV OHJDOO\ HQWLWOHG WR DVVHUW VXFK D FODLP RQ WKHLU EHKDOI¶´ TXRWLQJ Frantz v. United States

 ) 6XSS   ' 'HO  see also Founding Church of Scientology of Wash., D.C.,

Inc. v. Dir. FBI  ) 6XSS   ''&  REVHUYLQJ WKDW XQGHU WKH )7&$ ³>H@YHU\

PHPEHU RI WKH FODVV PXVW XVXDOO\ FRPSO\ ZLWK WKH MXULVGLFWLRQDO SUHUHTXLVLWHV LQ D GDPDJH VXLW´

        7KH RWKHU IRXU SODLQWLIIV ZHUH ERXQG WR FRPSO\ ZLWK WKH )7&$ WKHPVHOYHV DQG WKH\ IDLOHG

WR GR VR 7KH EHODWHG 6WDQGDUG )RUP  &ODLP IRUPV VHQW RQ 6HSWHPEHU   IDLO WR VHUYH DV

D YDOLG ZDLYHU RI VRYHUHLJQ LPPXQLW\ XQGHU WKH )7&$ IRU SODLQWLIIV 0 0LDQJR 1JRPD .D\D\D

DQG /LNXWX EHFDXVH WKH WZR\HDU SUHVHQWPHQW SHULRG H[SLUHG RQ $XJXVW   See Sexton 

)G DW  $QG HYHQ LI WKH IRUPV KDG EHHQ WLPHO\ WKRVH SODLQWLIIV¶ FODLPV ZRXOG EH GLVPLVVHG

EHFDXVH WKH\ GLG QRW ZDLW VL[ PRQWKV DIWHU SUHVHQWLQJ WKHLU FODLPV WR ILOH VXLW See  86& 

D




      7KH &RGH RI )HGHUDO 5HJXODWLRQV DXWKRUL]HV WKH ILOLQJ RI DQ DGPLQLVWUDWLYH FODLP RQ EHKDOI
RI DQRWKHU XQGHU FHUWDLQ OLPLWHG FLUFXPVWDQFHV VXFK DV ZKHQ D SHUVRQ LV DFWLQJ DV WKH LQMXUHG
SDUW\¶V ³GXO\ DXWKRUL]HG DJHQW´ RU ³OHJDO UHSUHVHQWDWLYH´  &)5   EXW WKHUH LV QR FODLP
WKDW WKRVH FLUFXPVWDQFHV SHUWDLQ KHUH


                                                  
                     3ODLQWLII 0LDQJR¶V 1HJOLJHQFH &ODLP

       /LNH WKH 'LVWULFW WKH 6HFUHW 6HUYLFH DUJXHV WKDW SODLQWLII 0LDQJR¶V QHJOLJHQFH FODLP LV

EDUUHG E\ WKH SXEOLF GXW\ GRFWULQH 8666 0HP DW ± $QG SODLQWLII¶V FODLP DJDLQVW WKH 6HFUHW

6HUYLFH IDLOV IRU WKH VDPH UHDVRQV LW LV H[SUHVVO\ EDVHG RQ D IDLOXUH WR SHUIRUP D JHQHUDO GXW\ DQG

WKH FRPSODLQW LV GHYRLG RI IDFWXDO DOOHJDWLRQV WKDW VXSSRUW DQ LQIHUHQFH WKDW DQ\ VSHFLDO GXW\ ZDV

FUHDWHG See Platt  $G DW 

       $V QRWHG DERYH SODLQWLII 0LDQJR FKDUDFWHUL]HV KLV QHJOLJHQFH FODLP DJDLQVW WKH WZR ODZ

HQIRUFHPHQW DJHQFLHV LQ WHUPV RI D JHQHUDO GXW\ WR SURWHFW WKH SXEOLF              See 6HFRQG $P

&RPSO   ³'HIHQGDQWV 8666 DQG '&03' RZHG D GXW\ WR DFW WR SURYLGH VHFXULW\ WR WKH

SXEOLF DQG SUHYHQW >WKH '5&@ IURP DWWDFNLQJ PHPEHUV RI WKH SXEOLF´ id.   ³'HIHQGDQWV

8666 DQG '&03' RZHG PHPEHUV RI WKH SXEOLF D GXW\ RI FDUH    ´ $ IHGHUDO ODZ HQIRUFHPHQW

DJHQF\ FDQQRW EH KHOG OLDEOH IRU LWV IDLOXUH WR XSKROG LWV GXW\ WR WKH JHQHUDO SXEOLF See Platt 

$G DW 

       0RUHRYHU SODLQWLII KDV QRW FRPH FORVH WR SOHDGLQJ IDFWV WR HVWDEOLVK D VSHFLDO UHODWLRQVKLS

EHWZHHQ KLPVHOI DQG WKH 6HFUHW 6HUYLFH 3ODLQWLII VWDWHV WKDW WKH DJHQWV ZHUH ³SUHVHQW LQ IURQW RI

WKH &DSHOOD *HRUJHWRZQ +RWHO´ WKDW WKH\ ³REVHUYHG 0U 0LDQJR >EHLQJ@ NQRFNHG WR WKH JURXQG

EHDWHQ NLFNHG DQG VWRPSHG RQ´ DQG WKDW WKH\ ³WRRN QR DFWLRQ WR DUUHVW WKH DWWDFNHUV RU SUHYHQW WKH

DWWDFN DQG EUXWDO DVVDXOW RI 0U 0LDQJR´ H[FHSW WR ³XVKHU>@ DZD\ WKH DWWDFNHUV´ 6HFRQG $P

&RPSO    %XW WKH FRPSODLQW GRHV QRW GHVFULEH DQ\ LQWHUDFWLRQ EHWZHHQ 0LDQJR DQG WKH

DJHQWV WKDW ZRXOG JLYH ULVH WR D VSHFLDO UHODWLRQVKLS

       3ODLQWLII LV VLPLODUO\ FRQFOXVRU\ LQ KLV RSSRVLWLRQ WR WKH PRWLRQ WR GLVPLVV DV KH SRVLWV

ZLWKRXW IDFWXDO VXSSRUW WKDW ³WKH IHGHUDO GHIHQGDQWV KDG D VSHFLDO GXW\ WR SURWHFW >S@ODLQWLII>@ IURP

WKH DWWDFNV RQ $XJXVW   DQG >S@ODLQWLII>@ MXVWLILDEO\ UHOLHG RQ    WKH IHGHUDO GHIHQGDQWV WR



                                                  
EH SURWHFWHG IURP DWWDFNV EHFDXVH RI >KLV@ SURWHVW´ 3OV¶ 8666 2SS DW  3ODLQWLII SRLQWV WR WKH

IDFW WKDW WKH ORFDO SROLFH ZHUH QRWLILHG RI WKH SURWHVW DQG KH DVVHUWV WKDW WKH IHGHUDO DJHQWV VKRXOG

KDYH NQRZQ WKDW WKH '5& DQG 3UHVLGHQW .DELOD ZRXOG WDNH YLROHQW DFWLRQ DJDLQVW WKH SURWHVWHUV

EHFDXVH RI WKH '5&¶V KLVWRU\ RI KXPDQ ULJKWV YLRODWLRQV Id. %XW WKHUH DUH QR IDFWV LQ WKH FRPSODLQW

IURP ZKLFK RQH FRXOG LQIHU WKDW WKH DJHQWV KDG JURXQGV IRU FRQFHUQ DERXW ULVNV WR SODLQWLII 0LDQJR

RQ WKH GDWH LQ TXHVWLRQ $QG HYHQ LI WKH YDJXH FODLPV LQ WKH RSSRVLWLRQ KDG EHHQ LQFOXGHG LQ WKH

FRPSODLQW WKH\ ZRXOG QRW EH VXIILFLHQW WR FUHDWH D VSHFLDO GXW\ WRZDUGV SODLQWLII WKDW WKH DJHQWV

GLG QRW RZH WR HYHU\ RWKHU PHPEHU RI WKH SXEOLF

       7KHUHIRUH SODLQWLII 0LDQJR KDV QRW DOOHJHG DQ DFWLRQDEOH QHJOLJHQFH FODLP DJDLQVW WKH

6HFUHW 6HUYLFH EDVHG RQ D VSHFLDO GXW\ RZHG WR KLP DQG KLV FODLP DJDLQVW WKH 6HFUHW 6HUYLFH LQ

&RXQW ;,9 ZLOO EH GLVPLVVHG

       %      3ODLQWLIIV¶ VHFWLRQ  FODLPV DUH EDUUHG

       3ODLQWLIIV EULQJ WZR FRXQWV DJDLQVW WKH 86 6HFUHW 6HUYLFH IRU GHSULYDWLRQ RI FRQVWLWXWLRQDO

DQG FLYLO ULJKWV XQGHU VHFWLRQ  6HFRQG $P &RPSO  ± ± (YHQ WKRXJK WKH

DJHQF\ KDV QRW PRYHG WR GLVPLVV WKHVH FRXQWV WKH &RXUW KDV DQ LQGHSHQGHQW REOLJDWLRQ WR

GHWHUPLQH LWV MXULVGLFWLRQ RYHU WKHVH FODLPV )HG 5 &LY 3 K ³,I WKH FRXUW GHWHUPLQHV DW

DQ\ WLPH WKDW LW ODFNV VXEMHFWPDWWHU MXULVGLFWLRQ WKH FRXUW PXVW GLVPLVV WKH DFWLRQ´ City of

Kenosha v. Bruno  86  ±  REVHUYLQJ WKDW LW LV WKH GXW\ RI WKH FRXUW WR VHH

WKDW LWV MXULVGLFWLRQ LV QRW H[FHHGHG HYHQ ZKHQ WKH SDUWLHV GR QRW TXHVWLRQ WKH FRXUW¶V MXULVGLFWLRQ

%HFDXVH VHFWLRQ  GRHV QRW FUHDWH D FDXVH RI DFWLRQ DJDLQVW D IHGHUDO DFWRU DQG WKHUH LV QR RWKHU




                                                  
DSSOLFDEOH ZDLYHU RI VRYHUHLJQ LPPXQLW\ WKH &RXUW GRHV QRW KDYH MXULVGLFWLRQ RYHU D FODLP DJDLQVW

WKH 6HFUHW 6HUYLFH XQGHU WKDW VWDWXWH DQG WKH FODLP PXVW EH GLVPLVVHG

       ³7KH 8QLWHG 6WDWHV PD\ QRW EH VXHG ZLWKRXW LWV FRQVHQW DQG >@ WKH H[LVWHQFH RI FRQVHQW LV D

SUHUHTXLVLWH IRU MXULVGLFWLRQ´ United States v. Mitchell  86    7R VXH WKH

8QLWHG 6WDWHV RU D IHGHUDO DJHQF\ D ZDLYHU RI VRYHUHLJQ LPPXQLW\ ³PXVW EH XQHTXLYRFDOO\

H[SUHVVHG LQ VWDWXWRU\ WH[W´ Settles v. U.S. Parole Comm’n  )G   '& &LU 

       6HFWLRQ  SURYLGHV

               (YHU\ SHUVRQ ZKR XQGHU FRORU RI DQ\ VWDWXWH RUGLQDQFH UHJXODWLRQ
               FXVWRP RU XVDJH RI DQ\ 6WDWH RU 7HUULWRU\ RU WKH 'LVWULFW RI &ROXPELD
               VXEMHFWV RU FDXVHV WR EH VXEMHFWHG DQ\ FLWL]HQ RI WKH 8QLWHG 6WDWHV RU RWKHU
               SHUVRQ ZLWKLQ WKH MXULVGLFWLRQ WKHUHRI WR WKH GHSULYDWLRQ RI DQ\ ULJKWV
               SULYLOHJHV RU LPPXQLWLHV VHFXUHG E\ WKH &RQVWLWXWLRQ DQG ODZV VKDOO EH
               OLDEOH WR WKH SDUW\ LQMXUHG LQ DQ DFWLRQ DW ODZ VXLW LQ HTXLW\ RU RWKHU SURSHU
               SURFHHGLQJ IRU UHGUHVV    

 86&   7KLV ODQJXDJH RPLWV DQ\ UHIHUHQFH WR WKH IHGHUDO JRYHUQPHQW

        &RQJUHVV KDV PDGH ³QR VWDWHPHQW RU RWKHU LQGLFDWLRQ WKDW >LW@ LQWHQGHG WR VXEMHFW IHGHUDO

HQWLWLHV WR   OLDELOLW\´ Settles  )G DW  0RUHRYHU ³>V@RYHUHLJQ LPPXQLW\ PD\ QRW

EH ZDLYHG E\ IHGHUDO DJHQFLHV´ Id 7KHUHIRUH WKH DJHQF\ ³UHWDLQV WKH LPPXQLW\ LW LV GXH DV DQ

DUP RI WKH IHGHUDO VRYHUHLJQ´ id. DW  DQG SODLQWLIIV¶ VHFWLRQ  FODLPV DJDLQVW WKH 6HFUHW

6HUYLFH LQ &RXQWV ,,, DQG ; ZLOO EH GLVPLVVHG




      2Q 0DUFK   WKH &RXUW JDYH SODLQWLIIV DQ RSSRUWXQLW\ WR DGGUHVV WKLV LVVXH DQG LW
RUGHUHG SODLQWLIIV WR VKRZ FDXVH ³ZK\ WKH &RXUW VKRXOG QRW GLVPLVV WKH VHFWLRQ  FODLPV DJDLQVW
WKH 86 6HFUHW 6HUYLFH LQ &RXQWV ,,, DQG ; IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ XQGHU )HGHUDO
5XOH RI &LYLO 3URFHGXUH K RQ VRYHUHLJQ LPPXQLW\ JURXQGV VLQFH VHFWLRQ  GRHV QRW
FUHDWH D FDXVH RI DFWLRQ DJDLQVW D IHGHUDO DFWRU DQG WKH FRPSODLQW LGHQWLILHV QR RWKHU DSSOLFDEOH
ZDLYHU RI VRYHUHLJQ LPPXQLW\´ 0LQ 2UGHU 0DU   3ODLQWLIIV UHVSRQGHG WR WKH &RXUW¶V
RUGHU RQ 0DUFK   5HVS WR 2UGHU RI WKH &RXUW >'NW  @ EXW WKH\ IDLOHG WR DGGUHVV WKH
OHJDO SUREOHP SUHVHQWHG WKDW LV WKDW VHFWLRQ  GRHV QRW DSSO\ WR IHGHUDO RIILFHUV DQG WKH\ GLG
QRW RWKHUZLVH DGGUHVV WKH LVVXH RI VRYHUHLJQ LPPXQLW\ DW DOO ,QVWHDG SODLQWLIIV IRFXVHG RQ WKH
DYDLODELOLW\ RI D TXDOLILHG LPPXQLW\ GHIHQVH DQG WKH\ PLVVHG WKH PDUN HQWLUHO\ Id. DW 
                                                 
,,,   7KH +RWHO &RPSDQLHV¶ 0RWLRQ WR 'LVPLVV

       3ODLQWLIIV EULQJ WKH IROORZLQJ FDXVHV RI DFWLRQ DJDLQVW WKH KRWHO FRPSDQLHV GHSULYDWLRQ RI

FRQVWLWXWLRQDO DQG FLYLO ULJKWV LQ YLRODWLRQ RI  86&   DVVDXOW WUHVSDVVLQJ FRQYHUVLRQ

DQG WKHIW QHJOLJHQFH DQG ORVV RI FRQVRUWLXP See 6HFRQG $P &RPSO 'HIHQGDQWV FRQWHQG WKDW

DOO ILYH FRXQWV VKRXOG EH GLVPLVVHG EHFDXVH  SODLQWLIIV IDLOHG WR DOOHJH WKDW WKH KRWHO FRPSDQLHV

DFWHG XQGHU FRORU RI VWDWH ODZ LQ RUGHU WR VWDWH D FODLP XQGHU VHFWLRQ   GHIHQGDQWV FDQQRW

EH KHOG OLDEOH XQGHU D respondeat superior WKHRU\ IRU DQ\ FRPPRQ ODZ WRUWV FRPPLWWHG E\

PHPEHUV RI WKH '5& HQWRXUDJH DQG  GHIHQGDQWV GLG QRW RZH SODLQWLIIV D GXW\ RI FDUH VR WKH\

FDQQRW EH KHOG OLDEOH IRU QHJOLJHQFH 7KH &RXUW DJUHHV 7KHUHIRUH &RXQWV ,,, ,; ;,,, ;9 DQG

;9, DJDLQVW WKH KRWHO FRPSDQLHV ZLOO EH GLVPLVVHG

       $      3ODLQWLIIV¶ VHFWLRQ  FODLP ZLOO EH GLVPLVVHG

       $V GLVFXVVHG DERYH VHFWLRQ  DXWKRUL]HV D VXLW ³DJDLQVW DQ\ SHUVRQ ZKR XQGHU FRORU

RI VWDWH ODZ µVXEMHFWV RU FDXVHV WR EH VXEMHFWHG DQ\ FLWL]HQ RI WKH 8QLWHG 6WDWHV    WR WKH

GHSULYDWLRQ RI DQ\ ULJKWV SULYLOHJHV RU LPPXQLWLHV VHFXUHG E\ WKH &RQVWLWXWLRQ¶´ Nelson v.

Campbell  86    TXRWLQJ  86&   6R ³WR VWDWH D FODLP XQGHU VHFWLRQ

 WKH SODLQWLIIV PXVW DOOHJH WKDW WKH GHIHQGDQWV  DFWHG XQGHU FRORU RI VWDWH ODZ LQ 

GHSULYLQJ WKHP RI D ULJKW VHFXUHG E\ WKH &RQVWLWXWLRQ RU E\ IHGHUDO ODZ´ Bates v. Nw. Human

Servs. Inc.  ) 6XSS G  ± ''&  7KH 6XSUHPH &RXUW KDV KHOG WKDW ³XQGHU

FRORU RI ODZ´ LV WUHDWHG ³DV WKH VDPH WKLQJ DV WKH µVWDWH DFWLRQ¶ UHTXLUHG XQGHU WKH )RXUWHHQWK

$PHQGPHQW´ Rendell-Baker v. Kohn  86    TXRWLQJ United States v. Price

 86   Q  3ODLQWLIIV¶ VHFWLRQ  FODLP PXVW EH GLVPLVVHG EHFDXVH SODLQWLIIV

KDYH QRW DOOHJHG WKDW WKH KRWHO FRPSDQLHV ZHUH DFWLQJ XQGHU FRORU RI VWDWH ODZ




                                                 
       :KLOH WKHUH LV ³>Q@R VXFFLQFW VXPPDU\ >@ RI ZKDW FRQVWLWXWHV VWDWH DFWLRQ IRU SXUSRVHV RI

DSSO\LQJ FRQVWLWXWLRQDO VDIHJXDUGV´ Kolinske v. Lubbers  )G   '& &LU  WKH

6XSUHPH &RXUW KDV LGHQWLILHG D KRVW RI UHOHYDQW IDFWRUV ZKHWKHU WKH FKDOOHQJHG DFWLYLW\ UHVXOWV

IURP WKH 6WDWH¶V H[HUFLVH RI FRHUFLYH SRZHU ZKHWKHU WKH 6WDWH SURYLGHV VLJQLILFDQW HQFRXUDJHPHQW

WR WKH DFWLYLW\ DQG ZKHWKHU D SULYDWH DFWRU RSHUDWHV DV D ZLOOIXO SDUWLFLSDQW LQ D MRLQW DFWLYLW\ ZLWK

WKH 6WDWH RU LWV DJHQWV Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n  86 

  FLWDWLRQV RPLWWHG 7KH FUX[ RI WKH LQTXLU\ GHSHQGV RQ ZKHWKHU WKHUH LV VXFK D ³FORVH

QH[XV EHWZHHQ WKH 6WDWH DQG WKH FKDOOHQJHG DFWLRQ WKDW VHHPLQJO\ SULYDWH EHKDYLRU PD\ EH IDLUO\

WUHDWHG DV WKDW RI WKH 6WDWH LWVHOI´ Id. DW  TXRWLQJ Jackson v. Metro. Edison Co.  86 

  7KH '& &LUFXLW KDV FKDUDFWHUL]HG WKLV WHVW DV GHSHQGLQJ RQ ZKHWKHU ³D SULYDWH SDUW\

DFWV DV DQ DJHQW RI WKH JRYHUQPHQW LQ UHOHYDQW UHVSHFWV´ NB ex rel. Peacock v. District of

Columbia  )G   '& &LU  FRQFOXGLQJ WKDW WKH DOOHJDWLRQV LQ WKH ³FRPSODLQW

VXSSRUW WKH LQIHUHQFH WKDW ;HUR[ DFWHG DV WKH 'LVWULFW¶V DJHQW IRU SXUSRVHV RI GHWHUPLQLQJ D

SHUVRQ¶V HOLJLELOLW\ IRU SUHVFULSWLRQ GUXJ FRYHUDJH XQGHU 0HGLFDLG´ see also Daskalea  )

6XSS G DW  ILQGLQJ WKH :DVKLQJWRQ +XPDQH 6RFLHW\ WR EH D ³VWDWH DFWRU´ DQG WKH 'LVWULFW¶V

DJHQW IRU VHFWLRQ  OLDELOLW\ EHFDXVH LW KDG EHHQ ³HQGRZHG E\ WKH 6WDWH ZLWK SRZHUV RU

IXQFWLRQV JRYHUQPHQWDO LQ QDWXUH´

       +HUH SODLQWLIIV DOOHJH WKDW WKH KRWHO FRPSDQLHV GHSULYHG SODLQWLIIV RI WKHLU )LUVW $PHQGPHQW

ULJKWV WR IUHH VSHHFK DQG DVVHPEO\ VLQFH WKH\ ³UHOLHG RQ DQG EHQHILWWHG IURP´ 03' DQG 6HFUHW

6HUYLFH VHFXULW\ 3OV¶ &DSHOOD 2SS DW  DQG WKH\ SURYLGHG DFFRPPRGDWLRQV WR WKH '5&

GHOHJDWLRQ ZKRVH RIILFLDOV DOOHJHGO\ EHDW SODLQWLIIV DV WKH\ SURWHVWHG VWROH 0LDQJR¶V SRVVHVVLRQV

DQG EURXJKW WKHP EDFN LQWR WKH KRWHO See 6HFRQG $P &RPSO    ± 3OV¶ &DSHOOD

2SS DW ± %XW WKHUH LV QR IDFWXDO EDVLV IRU WKH DVVHUWLRQ WKDW WKH SROLFH RU 6HFUHW 6HUYLFH ZHUH



                                                  
DFURVV WKH VWUHHW WR SURYLGH WKH KRWHO ZLWK SURWHFWLRQ $QG PRUH LPSRUWDQW SODLQWLIIV GR QRW VHW RXW

DQ\ IDFWV WKDW ZRXOG JLYH ULVH WR DQ LQIHUHQFH WKDW WKH KRWHO HPSOR\HHV ZHUH DFWLQJ LQ FRQFHUW ZLWK

WKH 'LVWULFW RU RQ WKH 'LVWULFW¶V EHKDOI RU WKDW WKH\ ZHUH RSHUDWLQJ XQGHU WKH GLUHFWLRQ RU ZLWK WKH

HQFRXUDJHPHQW RI WKH 6HFUHW 6HUYLFH ³:LWKRXW VWDWH DFWLRQ´ WKH KRWHO FRPSDQLHV¶ DFWLRQV ³DUH

RQO\ SULYDWH FRQGXFW EH\RQG WKH SDOH RI FRQVWLWXWLRQDO SURWHFWLRQ´ Kolinske  )G DW 

7KHUHIRUH WKH &RXUW ZLOO GLVPLVV &RXQW ,,, DV WR WKH KRWHO FRPSDQLHV

       %      3ODLQWLIIV¶ FRPPRQ ODZ WRUW FODLPV ZLOO EH GLVPLVVHG

                     3ODLQWLIIV¶ Respondeat Superior &ODLPV

       3ODLQWLIIV VHHN WR KROG WKH KRWHO FRPSDQLHV OLDEOH IRU DVVDXOW WUHVSDVVLQJ FRQYHUVLRQ DQG

WKHIW XQGHU WKH GRFWULQH RI respondeat superior RQ WKH WKHRU\ WKDW WKH '5& GHIHQGDQWV DFWHG DV

DJHQWV RI WKH &DSHOOD +RWHO See 6HFRQG $P &RPSO   ,Q RUGHU WR KROG WKH KRWHO FRPSDQLHV

OLDEOH IRU WKH DFWV RI WKH '5& GHIHQGDQWV SODLQWLIIV PXVW HVWDEOLVK WKH H[LVWHQFH RI DQ DJHQF\

UHODWLRQVKLS EHWZHHQ WKH &DSHOOD +RWHO DQG '5& GHIHQGDQWV DQG WKHQ GHPRQVWUDWH WKDW WKH '5&

GHIHQGDQWV ZHUH DFWLQJ ZLWKLQ WKH VFRSH RI WKDW UHODWLRQVKLS ZKHQ WKH\ DOOHJHGO\ DVVDXOWHG

SODLQWLIIV DQG VWROH 0LDQJR¶V SURSHUW\ See Judah v. Reiner  $G   '& 

%XW SODLQWLIIV KDYH QRW DOOHJHG VXIILFLHQW IDFWV WR HVWDEOLVK WKH H[LVWHQFH RI VXFK D SULQFLSDODJHQW

UHODWLRQVKLS 6R SODLQWLIIV¶ FRPPRQ ODZ WRUW FODLPV ZLOO EH GLVPLVVHG

       ³:KHWKHU DQ DJHQF\ UHODWLRQVKLS H[LVWV LQ D JLYHQ VLWXDWLRQ GHSHQGV RQ WKH SDUWLFXODU IDFWV

RI HDFK FDVH´ Judah  $G DW  FLWLQJ District of Columbia v. Hampton  $G  

'&  ³7KH IDFWRUV WR EH FRQVLGHUHG LQFOXGH µ WKH VHOHFWLRQ DQG HQJDJHPHQW RI WKH

VHUYDQW  WKH SD\PHQW RI ZDJHV  WKH SRZHU WR GLVFKDUJH  WKH SRZHU WR FRQWURO WKH VHUYDQW¶V

FRQGXFW  DQG ZKHWKHU WKH ZRUN LV SDUW RI WKH UHJXODU EXVLQHVV RI WKH HPSOR\HU¶´ Id. TXRWLQJ

LeGrand v. Ins. Co. of N. Am.  $G   '&  +RZHYHU WKH GHWHUPLQDWLYH IDFWRU



                                                 
LV ZKHWKHU WKH SULQFLSDO ³KDV WKH ULJKW WR FRQWURO´ WKH DJHQW¶V FRQGXFW Id. TXRWLQJ LeGrand 

$G DW 

       3ODLQWLIIV PDLQWDLQ WKDW D SULQFLSDODJHQW UHODWLRQVKLS H[LVWV EHFDXVH WKH KRWHO FRPSDQLHV

HQMR\HG D ³EHQHILFLDO UHODWLRQVKLS´ ZLWK WKH '5& RIILFHUV ZKR SURYLGHG ³VHFXULW\´ IRU WKH KRWHO

DQG EHFDXVH WKH KRWHO FRPSDQLHV ³KDG WKH ULJKW WR FRQIURQW´ WKH '5& VHFXULW\ IRUFHV 3OV¶ &DSHOOD

2SS DW . +RZHYHU SODLQWLIIV KDYH QRW DOOHJHG DQ\ IDFWV LQ WKH FRPSODLQW VXJJHVWLQJ WKDW WKH

'5& DFWXDOO\ SURYLGHG DQ\ VHFXULW\ IRU WKH KRWHO FRPSDQLHV DV RSSRVHG WR RQH RI WKHLU JXHVWV DQG

WKH\ GR QRW DOOHJH DQ\ RI WKH RWKHU LQGLFLD RI DQ DJHQF\ UHODWLRQVKLS WKDW WKH KRWHO FRPSDQLHV ZHUH

LQYROYHG LQ WKH KLULQJ RI WKH VHFXULW\ IRUFHV RU KDG WKH DELOLW\ WR ILUH WKHP WKDW WKH KRWHO FRPSDQLHV

ZHUH SD\LQJ WKHP WKDW WKH KRWHO FRPSDQLHV KDG SRZHU WR FRQWURO WKH FRQGXFW RI WKH '5&

SHUVRQQHO RU ZKHWKHU SURYLGLQJ VHFXULW\ LV SDUW RI WKH UHJXODU EXVLQHVV RI WKH KRWHO

       :KHWKHU WKH KRWHO UHFHLYHG VRPH LQFLGHQWDO EHQHILW IURP WKH SUHVHQFH RI WKH JXDUGV LV QRW

D Judah IDFWRU $QG SODLQWLIIV¶ XQVXSSRUWHG DVVHUWLRQ LQ WKHLU RSSRVLWLRQ WKDW WKH KRWHO FRPSDQLHV

³KDG WKH ULJKW WR FRQIURQW´ WKH '5& VHFXULW\ IRUFHV 3OV¶ &DSHOOD 2SS DW  EHDUV OLWWOH

UHVHPEODQFH WR ZKDW LV QHFHVVDU\ WR HVWDEOLVK DQ DJHQF\ UHODWLRQVKLS :KDW WKH FRPSODLQW DFWXDOO\

DOOHJHV LV WKDW WKH '5& VHFXULW\ IRUFHV RSHUDWHG DW WKH GLUHFWLRQ RI GHIHQGDQW .DVVDPED DQG

3UHVLGHQW .DELOD    See 6HFRQG $P &RPSO    GHVFULELQJ WKDW GHIHQGDQW .DVVDPED

³UHWXUQHG ZLWK D JURXS´ RI VHFXULW\ HQIRUFHUV DIWHU HQWHULQJ WKH KRWHO DQG WKDW D VHFRQG VHFXULW\

JURXS ³UXVKHG RXW´ RI WKH KRWHO VKRUWO\ DIWHU 3UHVLGHQW .DELOD DUULYHG

       (YHQ LI WKH KRWHO FRPSDQLHV FRXOG KDYH FRPSODLQHG WR WKH '5& VHFXULW\ IRUFHV DERXW WKHLU

EHKDYLRU FRXUWV GHPDQG PRUH WR HVWDEOLVK D ULJKW WR FRQWURO )RU H[DPSOH LQ LeGrand, WKH FRXUW

IRXQG D ULJKW WR FRQWURO ZKHUH WKH SULQFLSDO VXSHUYLVHG WKH ZRUN SHUIRUPHG E\ WKH DJHQW LQVWUXFWHG




                                                  
WKH DJHQW KRZ WR GR WKH ZRUN FRUUHFWHG WKH DJHQW¶V HUURUV DQG FRXOG GLVPLVV WKH DJHQW LI KH ZDV

GRLQJ D SRRU MRE See  $G DW 

       6R SODLQWLIIV¶ FODLPV RI DVVDXOW WUHVSDVVLQJ FRQYHUVLRQ DQG WKHIW XQGHU WKH GRFWULQH RI

respondeat superior IDLO DQG &RXQWV ,; DQG ;9 ZLOO EH GLVPLVVHG DJDLQVW WKH KRWHO FRPSDQLHV

                       3ODLQWLIIV¶ 1HJOLJHQFH &ODLP

       7R HVWDEOLVK QHJOLJHQFH ³D SODLQWLII PXVW SURYH µD GXW\ RI FDUH RZHG E\ WKH GHIHQGDQW WR

WKH SODLQWLII D EUHDFK RI WKDW GXW\ E\ WKH GHIHQGDQW DQG GDPDJH WR WKH LQWHUHVWV RI WKH SODLQWLII

SUR[LPDWHO\ FDXVHG E\ WKH EUHDFK¶´ District of Columbia v. Harris  $G   '& 

TXRWLQJ Turner v. District of Columbia  $G   '&  +HUH SODLQWLIIV FRQWHQG

WKDW WKH KRWHO FRPSDQLHV KDG D GXW\ WR SURWHFW WKHP IURP KDUP RQ WKH VLGHZDON DFURVV WKH VWUHHW

EDVHG RQ D WKHRU\ RI EXVLQHVVLQYLWRU OLDELOLW\ %XW WKH KRWHO FRPSDQLHV GLG QRW RZH D GXW\ RI FDUH

WR SODLQWLIIV VR WKH &RXUW ZLOO GLVPLVV SODLQWLIIV¶ QHJOLJHQFH FODLP DJDLQVW WKH KRWHO FRPSDQLHV

                    L   7KH KRWHO FRPSDQLHV GLG QRW RZH SODLQWLIIV D GXW\ RI FDUH DV D EXVLQHVV
                         LQYLWRU

       ,W LV ³ZHOOVHWWOHG WKDW D EXVLQHVV LQYLWRU KDV D GXW\ RI FDUH WR LWV SDWURQV ZKLOH WKH\ DUH RQ

LWV SUHPLVHV´ Novak v. Capital Mgmt. & Dev. Corp.  )G   '& &LU  DSSO\LQJ

'& ODZ Smith v. Safeway Stores, Inc.  $G   '&  FRQFOXGLQJ WKDW D JURFHU\

VWRUH KDV D GXW\ WR WDNH ³UHDVRQDEOH SUHFDXWLRQV WR PDLQWDLQ WKH VWRUH SUHPLVHV LQ D FRQGLWLRQ VR DV

QRW WR FUHDWH DQ XQUHDVRQDEOH ULVN RI KDUP WR FXVWRPHUV´ $ EXVLQHVV¶V GXW\ DOVR ³H[WHQGV WR




      3ODLQWLIIV¶ DUJXPHQW WKDW WKH H[LVWHQFH RI DQ DJHQF\ UHODWLRQVKLS LV D ³TXHVWLRQ RI IDFW´
PLVFRQVWUXHV WKH QDWXUH RI WKH &RXUW¶V IRFXV DW WKH PRWLRQ WR GLVPLVV VWDJH 7KH TXHVWLRQ DW WKLV
VWDJH LV RQO\ ZKHWKHU ³IRFXVLQJ RQ WKH DOOHJDWLRQV LQ WKH FRPSODLQW WKH SODLQWLIIV KDYH DGHTXDWHO\
SOHG WKH HOHPHQWV RI DJHQF\ OLDELOLW\´ Acosta Orellana v. CropLife Int’l  ) 6XSS G  
Q ''&  see generally Twombly  86 
                                                 
SURWHFWLQJ LWV FXVWRPHUV IURP IRUHVHHDEOH KDUP    DW LWV µH[LW GRRUZD\ DQG WKH DSSURDFK WKHUHWR¶´

Novak  )G DW  TXRWLQJ Viands v. Safeway Stores  $G   '& 

       %XW WR H[WHQG WKH GRFWULQH WR FRYHU LQMXULHV WKDW RFFXU RII RI D EXVLQHVV¶V SUHPLVHV WKH

SODLQWLII PXVW VKRZ WKDW WKH EXVLQHVV ³PDGH VXEVWDQWLDO XVH RI >WKH DUHD@ LQ UHODWLRQ WR LWV EXVLQHVV´

DQG WKH LQYLWHH ZDV ³DWWUDFWHG WR WKH VSRW DV D FDOFXODWHG RU QHFHVVDU\ PHDQV RI LQJUHVV RU HJUHVV

RU IRU RWKHU EXVLQHVVUHODWHG SXUSRVHV´ Compare Quigley’s Pharmacy, Inc. v. Beebe  $G

  '&  KROGLQJ WKDW D SKDUPDF\ GLG QRW RZH D GXW\ RI FDUH WR D PHPEHU RI WKH

SXEOLF ZKR FDXJKW KHU KHHO LQ D KROH LQ WKH VLGHZDON ZKLOH VKH ZDONHG IURP WKH SKDUPDF\ HQWUDQFH

WR D PDLOER[ WZHQW\ IHHW IURP WKH SKDUPDF\ HQWUDQFH with Viands  $G DW  FRQFOXGLQJ

WKDW D VWRUH RZHG D GXW\ RI FDUH WR D FXVWRPHU ZKR WULSSHG RYHU D ZDJRQ DV VKH H[LWHG WKH VWRUH

HYHQ WKRXJK WKH LQMXU\ GLG QRW RFFXU RQ WKH EXVLQHVV¶V SUHPLVHV EHFDXVH LW ZDV WKH VROH H[LW IURP

WKH VWRUH DQG DQ DUHD WKDW WKH EXVLQHVV SXW WR VXEVWDQWLDO XVH and Novak  )G DW  ILQGLQJ

D QLJKW FOXE RZHG D GXW\ RI FDUH WR LWV SDWURQV ZKHQ ZDONLQJ GRZQ WKH DOOH\V VXUURXQGLQJ WKH FOXE

EHFDXVH WKH DOOH\V ZHUH SXW ³WR D VXEVWDQWLDO VSHFLDO XVH´ E\ WKH FOXE ³QR RWKHU EXVLQHVVHV XVHG

WKH DOOH\´ WKH FOXE ³ZDV VHW RII IURP DQ\ SXEOLF VWUHHW´ DQG SDWURQV KDG WR ³XVH WKH DOOH\V DV

DSSURDFKHV DQG H[LWV WR WKH FOXE´

       3ODLQWLIIV KDYH QRW DOOHJHG VXIILFLHQW IDFWV WR VXSSRUW WKHLU FRQWHQWLRQ WKDW WKH KRWHO

FRPSDQLHV RZHG WKHP D GXW\ RI FDUH ZKHQ WKH\ JDWKHUHG RQ WKH RSSRVLQJ VLGHZDON ,QGHHG

SODLQWLIIV FKDUDFWHUL]H WKH QHJOLJHQFH FODLP DJDLQVW WKH KRWHO FRPSDQLHV DV D JHQHUDO EUHDFK RI GXW\

WR WKH SXEOLF SODLQWLIIV DOOHJH WKDW WKH &DSHOOD +RWHO RZHG D GXW\ ³WR SURYLGH VHFXULW\ DQG PRQLWRU

LWV JXHVWV WR SUHYHQW LWV JXHVWV IURP FDXVLQJ KDUP WR WKH SXEOLF´ DQG WKDW WKH KRWHO ³EUHDFKHG LWV

GXW\ E\ IDLOLQJ WR DFW WR SURWHFW WKH SXEOLF    ´ 6HFRQG $P &RPSO    %XW SODLQWLIIV




                                                  
GR QRW SURYLGH DQ\ VXSSRUW IRU WKH SURSRVLWLRQ WKDW WKH KRWHO FRPSDQLHV RZH DQ\ GXW\ RI FDUH WR

WKH JHQHUDO SXEOLF

       3ODLQWLIIV GR QRW DOOHJH WKDW WKH\ ZHUH SDWURQV RU LQYLWHHV RI WKH &DSHOOD +RWHO QRU GR WKH\

DOOHJH DQ\ IDFWV WKDW ZRXOG VXSSRUW D FRQFOXVLRQ WKDW WKH KRWHO FRPSDQLHV¶ GXW\ RI FDUH WR LWV SDWURQV

H[WHQGHG WR WKH SXEOLF VLGHZDON RQ WKH RWKHU VLGH RI WKH VWUHHW 7KH FRPSODLQW VSHFLILFDOO\ DOOHJHV

WKDW SODLQWLIIV 0LDQJR /LNXWX DQG .L\D\D ZHUH ORFDWHG RQ WKH VLGHZDON DFURVV WKH VWUHHW IURP WKH

KRWHO WR ³SURWHVW>@ DJDLQVW KXPDQ ULJKWV YLRODWLRQV LQ WKH '5&´ 6HFRQG $P &RPSO   DQG

WKDW SODLQWLII 1JRPD FDPH RXW RI D GLIIHUHQW KRWHO WR VWDQG RQ WKH VDPH VLGHZDON EHFDXVH KH ZDV

³REVHUY>LQJ@ WKH SURWHVW´ Id.   3ODLQWLIIV KDYH QRW DOOHJHG WKDW WKH\ ZHUH GUDZQ WR WKH VLGHZDON

DFURVV WKH VWUHHW IRU DQ\ ³EXVLQHVVUHODWHG SXUSRVH´ FRQQHFWHG WR WKH KRWHO 1RU KDYH WKH\ DOOHJHG

DQ\ IDFWV LQGLFDWLQJ WKDW WKH VLGHZDON VHUYHG DV WKH KRWHO¶V H[LW RU ³DSSURDFK WKHUHWR´ RU WKDW LW ZDV

SXW WR ³VXEVWDQWLDO XVH´ ± RU DQ\ XVH ± E\ WKH &DSHOOD +RWHO Quigley’s Pharmacy  $G DW

 $V WKH FRPSODLQW QRWHV WKH VLGHZDON VHUYHG RWKHU FRPPHUFLDO HQWHUSULVHV VXFK DV WKH &DQDO

,QQ +RWHO ZKHUH 1JRPD ZRUNHG See 6HFRQG $P &RPSO    

       3ODLQWLIIV¶ RQO\ FODLP LV WKDW WKH\ ³ZHUH LQ FORVH SUR[LPLW\ WR WKH KRWHO ZKHQ WKH\ ZHUH

DWWDFNHG´ 6HFRQG $P &RPSO   DQG WKDW LV VLPSO\ QRW HQRXJK 3ODLQWLIIV ZHUH ³DWWUDFWHG WR

WKH VSRW´ ZKHUH WKHLU DOOHJHG LQMXULHV RFFXUUHG ³QRW E\ DQ\WKLQJ WKH >KRWHO@ GLG EXW E\ >WKHLU@

GHFLVLRQ WR >SURWHVW@´ Novak  )G DW  GHVFULELQJ Quigley’s Pharmacy 7KHUHIRUH WKH




      3ODLQWLIIV DWWHPSW WR DUJXH WKDW WKH KRWHO FRPSDQLHV RZH D GXW\ RI FDUH WR PHPEHUV RI WKH
JHQHUDO SXEOLF ZKR DUH QRW ³µFXVWRPHUV¶ RU µJXHVWV¶ RI WKH KRWHO´ EHFDXVH SHRSOH ³PD\ IUHHO\
LQJUHVV DQG HJUHVV WKH OREE\ RI WKH KRWHO DQG WKH RXWVLGH VXUURXQGLQJ DUHDV RI WKH KRWHO´ 3OV¶
&DSHOOD 2SS DW  %XW WKLV H[SDQVLYH WKHRU\ LV QRW FRQVLVWHQW ZLWK WKH ODZ RI WKH EXVLQHVVLQYLWRU
DQG HYHQ LI LW ZRXOG DSSO\ WR YLVLWRUV LQ WKH OREE\ RU DW WKH IURQW GRRU LW GRHV QRWKLQJ WR FRYHU
SHRSOH VWDQGLQJ DFURVV WKH VWUHHW
                                                  
KRWHO FRPSDQLHV GLG QRW RZH SODLQWLIIV D GXW\ RI FDUH WR SURWHFW WKHP IURP KDUP XQGHU D EXVLQHVV

LQYLWRU WKHRU\ RI OLDELOLW\

                  LL   7KH KRWHO FRPSDQLHV GLG QRW RZH SODLQWLIIV D GXW\ RI FDUH WR SURWHFW
                        WKHP IURP WKH FULPLQDO DFWV RI WKLUG SDUWLHV

        8QGHU VRPH FLUFXPVWDQFHV D EXVLQHVV PD\ DOVR EH OLDEOH WR LWV LQYLWHHV XQGHU D QHJOLJHQFH

WKHRU\ IRU LQMXULHV LQIOLFWHG E\ DFWV RI WKLUG SHUVRQV LI WKRVH DFWV DUH IRUHVHHDEOH Novak  )G

DW ± 7R KROG D GHIHQGDQW OLDEOH IRU LQMXULHV UHVXOWLQJ IURP LQWHUYHQLQJ FULPLQDO DFWV

³OLDELOLW\ GHSHQGV XSRQ D PRUH KHLJKWHQHG VKRZLQJ RI IRUHVHHDELOLW\ WKDQ ZRXOG EH UHTXLUHG LI WKH

DFW ZHUH PHUHO\ QHJOLJHQW´ Bd. of Trustees of Univ. of D.C. v. DiSalvo  $ G   '&

 TXRWLQJ Potts v. District of Columbia  $G   '&  ³6SHFLILFDOO\

KHLJKWHQHG IRUHVHHDELOLW\ IDFWRUV GLUHFWO\ LQWR WKH GXW\ DQDO\VLV EHFDXVH D GHIHQGDQW LV RQO\ OLDEOH

IRU WKH LQWHUYHQLQJ FULPLQDO DFWV RI DQRWKHU µLI WKH FULPLQDO DFW LV VR IRUHVHHDEOH WKDW D GXW\ DULVHV

WR JXDUG DJDLQVW LW¶´ Id. DW  TXRWLQJ McKethean v. Wash. Metro. Area Transit Auth.  $G

  '&  ³,Q WKLV FRQWH[W WKHQ WKH UHTXLVLWH GXW\ RI FDUH UHTXLUHG IRU QHJOLJHQFH LV

D IXQFWLRQ RI IRUHVHHDELOLW\ DULVLQJ RQO\ ZKHQ IRUHVHHDELOLW\ LV DOOHJHG FRPPHQVXUDWH ZLWK WKH

µH[WUDRUGLQDU\ QDWXUH RI LQWHUYHQLQJ FULPLQDO FRQGXFW¶´ Id. TXRWLQJ District of Columbia v.

Beretta, U.S.A., Corp.  $G   '& 

        7KH KHLJKWHQHG IRUHVHHDELOLW\ VWDQGDUG ³LV SUHPLVHG RQ WKH DVVXPSWLRQ WKDW WKH FRXUW PXVW

OLPLW WKH H[WHQW WR ZKLFK GHIHQGDQWV EHFRPH WKH LQVXUHUV RI RWKHUV¶ VDIHW\ IURP FULPLQDO DFWV´ Id.

see Romero v. Nat’l Rifle Ass’n of Am.  )G   '& &LU  UHLWHUDWLQJ WKH ³JHQHUDO

UXOH RI QRQOLDELOLW\ DW FRPPRQ ODZ IRU KDUP UHVXOWLQJ IURP WKH FULPLQDO DFWV RI WKLUG SDUWLHV´

)RUHVHHDELOLW\ FDQQRW EH EDVHG RQ JHQHULF LQIRUPDWLRQ VXFK DV FULPH UDWHV see Bailey v. District

of Columbia  $G   '&  RU HYLGHQFH WKDW D GHIHQGDQW¶V HPSOR\HHV ZRUNHG LQ

D ³FULPLQDOO\ DFWLYH HQYLURQPHQW´ Clement v. Peoples Drug Store, Inc.  $G   '&

                                                 
 $QG HYHQ WKRXJK D SODLQWLII LV QRW UHTXLUHG WR VKRZ ³SUHYLRXV RFFXUUHQFHV RI WKH SDUWLFXODU

W\SH RI KDUP´ D SODLQWLII PXVW SUHVHQW ³D FRPELQDWLRQ RI IDFWRUV´ WKDW ZRXOG JLYH WKH GHIHQGDQW

³DQ LQFUHDVHG DZDUHQHVV RI WKH GDQJHU RI D SDUWLFXODU FULPLQDO DFW´ District of Columbia v. Doe

 $G   '& 

         0RUHRYHU WKH IRUHVHHDELOLW\ DQDO\VLV WDNHV LQWR FRQVLGHUDWLRQ WKH QDWXUH RI WKH UHODWLRQVKLS

EHWZHHQ WKH SDUWLHV See Romero  )G DW  QRWLQJ WKDW WKH RQO\ 'LVWULFW RI &ROXPELD FDVHV

WR GHSDUW IURP WKH JHQHUDO UXOH RI QRQOLDELOLW\ ³LQYROYHG HLWKHU D VSHFLDO UHODWLRQVKLS EHWZHHQ WKH

SDUWLHV WR WKH VXLW    RU D UHODWLRQVKLS RI FRQWURO EHWZHHQ WKH GHIHQGDQW DQG WKH LQWHUYHQLQJ FULPLQDO

DFWRU´ ,Q RUGHU WR GHWHUPLQH D GHIHQGDQW¶V OLDELOLW\ FRXUWV XVH D ³VOLGLQJ VFDOH´ >L@I WKH

UHODWLRQVKLS EHWZHHQ WKH SDUWLHV VWURQJO\ VXJJHVWV D GXW\ RI SURWHFWLRQ WKHQ VSHFLILF HYLGHQFH RI

IRUHVHHDELOLW\ LV OHVV LPSRUWDQW ZKHUHDV LI WKH UHODWLRQVKLS LV QRW RI D W\SH WKDW HQWDLOV D GXW\ RI

SURWHFWLRQ WKHQ WKH HYLGHQWLDU\ KXUGOH LV KLJKHU´ Workman v. United Methodist Comm. on Relief

of Gen. Bd. of Glob. Ministries of United Methodist Church  )G  ± '& &LU



         'LVWULFW RI &ROXPELD FRXUWV KDYH EHHQ ³UHOXFWDQW WR VHH D GHIHQGDQW KHOG OLDEOH IRU KDUP

FDXVHG E\ WKH FULPLQDO DFW RI D WKLUG SDUW\´ Workman  )G DW  GHVFULELQJ FDVHV ,Q WKH

IHZ FDVHV ZKHUH WKH FRXUWV KDYH IRXQG VXIILFLHQW HYLGHQFH RI IRUHVHHDELOLW\ WKH HYLGHQFH KDV

HVVHQWLDOO\ LQGLFDWHG WKDW LW ZDV MXVW ³D PDWWHU RI WLPH´ XQWLO WKH FULPH RFFXUUHG DQG WKDW WKH

UHODWLRQVKLS EHWZHHQ WKH SODLQWLII DQG GHIHQGDQW ³VXJJHVWHG WKH GHIHQGDQW VKRXOG EH KHOG OLDEOH DV

D PDWWHU RI SROLF\´ Id. DW ± see, e.g. Doe  $G DW  XSKROGLQJ MXU\ YHUGLFW DIWHU

FKLOG ZDV DEGXFWHG IURP FODVVURRP DQG UDSHG ZKHUH SODLQWLII¶V HYLGHQFH LQGLFDWHG WKDW DUVRQ DQG

UREEHU\ KDG RFFXUUHG LQ WKH VFKRRO¶V SOD\JURXQG VH[XDO DVVDXOWV DQG RWKHU YLROHQW DFWLYLWLHV KDG

WDNHQ SODFH LQ WKH VXUURXQGLQJ DUHD DQG WKH VFKRRO ZDV QRW VHFXUH EHFDXVH WKHUH ZHUH EURNHQ



                                                   
GRRUV RSHQ JDWHV DQG D PDOIXQFWLRQLQJ LQWHUFRP V\VWHP Doe v. Dominion Bank of Wash. 

)G  '& &LU  UHYHUVLQJ GLVWULFW FRXUW¶V JUDQW RI GLUHFWHG YHUGLFW LQ IDYRU RI GHIHQGDQW

ODQGORUG ZKHUH LQ WKH PRQWK SUHFHGLQJ D WHQDQW¶V UDSH RQ D YDFDQW IORRU RI DQ RIILFH EXLOGLQJ

GXULQJ EXVLQHVV KRXUV WHQDQWV KDG ORGJHG D QXPEHU RI FRPSODLQWV DERXW WKUHDWHQLQJ LQWUXGHUV LQ

WKH EXLOGLQJ DQG WKHUH KDG EHHQ UHSRUWV RI WKHIW GUXJ XVH DQG VH[XDO DFWLYLW\ LQ WKH EXLOGLQJ

7KHVH FDVHV DUH DOVR DOO GLVWLQJXLVKDEOH EHFDXVH OLDELOLW\ KDV JHQHUDOO\ RQO\ EHHQ IRXQG ZKHUH WKH

GHIHQGDQW KDG VRPH UHVSRQVLELOLW\ IRU WKH SUHPLVHV ZKHUH WKH FULPH RFFXUUHG

       7KLV WKHRU\ VXIIHUV IURP WKH VDPH IXQGDPHQWDO SUREOHP DV WKH EXVLQHVV LQYLWHH WKHRU\

SODLQWLIIV ZHUH QRW LQYLWHHV JXHVWV RU SDWURQV RI WKH KRWHO 0RUHRYHU SODLQWLIIV KDYH IDLOHG WR

DOOHJH VXIILFLHQW IDFWV WR VWDWH D SODXVLEOH FODLP WKDW LW ZDV IRUHVHHDEOH WR WKH KRWHO FRPSDQLHV WKDW

WKH '5& VHFXULW\ IRUFHV ZRXOG DWWDFN LQGLYLGXDOV HQJDJHG LQ D SURWHVW DFURVV WKH VWUHHW IURP WKH

&DSHOOD +RWHO DQG WKDW WKH\ ERUH VRPH GXW\ WR SUHYHQW LW $OWKRXJK SODLQWLIIV DOOHJH WKDW WKH\

³ZHUH LQ FORVH SUR[LPLW\ WR WKH KRWHO ZKHQ WKH\ ZHUH DWWDFNHG´ 6HFRQG $P &RPSO   WKH\

SRLQW WR QR IDFWV WKDW ZRXOG JLYH ULVH WR D VSHFLDO UHODWLRQVKLS EHWZHHQ WKH KRWHO FRPSDQLHV DQG

SODLQWLIIV 3ODLQWLIIV GR QRW FODLP WKDW WKH\ KDG DQ\ RQJRLQJ LQWHUDFWLRQV ZLWK WKH KRWHO FRPSDQLHV

RU HPSOR\HHV RI WKH FRPSDQLHV DQG WKH KRWHO ERUH QR UHVSRQVLELOLW\ IRU WKH SURWHVWHUV¶ FDUH RU ZHOO

EHLQJ RU WKH VDIHW\ RI WKH RSSRVLWH VLGHZDON VR WKHUH LV QR UHODWLRQVKLS ZLWK GHIHQGDQWV WKDW

VXJJHVWV WKH\ ³VKRXOG EH KHOG OLDEOH DV D PDWWHU RI SROLF\´ Workman  )G DW 

       :LWKRXW DQ\ PHDQLQJIXO UHODWLRQVKLS EHWZHHQ SODLQWLIIV DQG WKH KRWHO FRPSDQLHV WKH RQO\

ZD\ IRU SODLQWLIIV WR HVWDEOLVK WKDW WKH KRWHO FRPSDQLHV RZHG WKHP D GXW\ RI FDUH ZRXOG EH WR




      $JDLQ SODLQWLIIV PLVFKDUDFWHUL]H WKH QDWXUH RI WKH &RXUW¶V IRFXV DW WKH PRWLRQ WR GLVPLVV
VWDJH E\ FRQWHQGLQJ WKDW ³WKH LVVXH RI IRUHVHHDELOLW\ LV D TXHVWLRQ IRU WKH MXU\ DQG WKHUHIRUH VKRXOG
QRW EH UHVROYHG DW WKLV WLPH´ 3OV¶ &DSHOOD 2SS DW 


                                                 
GHPRQVWUDWH GHIHQGDQWV¶ ³LQFUHDVHG DZDUHQHVV RI WKH GDQJHU RI D SDUWLFXODU FULPLQDO DFW´ DiSalvo

 $G DW  TXRWLQJ Doe  $G DW  %XW SODLQWLIIV KDYH QRW LGHQWLILHG IDFWV WKDW DGG XS

WR WKH VRUW RI KHLJKWHQHG DZDUHQHVV RI WKH ULVN RI D VSHFLILF YLROHQW DVVDXOW WKDW FRXOG PHHW WKH KLJK

WKUHVKROG LQ WKLV FDVH

       3ODLQWLIIV FODLP WKDW WKH KRWHO FRPSDQLHV VKRXOG KDYH NQRZQ WKDW D ³SURWHVW DJDLQVW WKH

.DELOD UHJLPH ZRXOG RFFXU QHDU WKH KRWHO EHFDXVH RI QXPHURXV KXPDQ ULJKWV UHSRUWV RI SURWHVWV

DJDLQVW WKH .DELOD UHJLPH DQG EHFDXVH SURWHVWV RFFXUUHG IRU WKH SDVW WZR GD\V RXWVLGH WKH KRWHO

ZKHUH WKH GHOHJDWLRQ RI WKH *DPELD ZDV VWD\LQJ ZKLFK VHFXULW\ IRUFHV RI 3UHVLGHQW *HPPDK

YLROHQWO\ VXSSUHVVHG´ 6HFRQG $P &RPSO   7KH\ DOVR FODLP WKDW ³>Q@XPHURXV PHGLD RXWOHWV

UHSRUWHG WKH DWWDFNV >RXWVLGH WKH +D\V $GDPV +RWHO LQ :DVKLQJWRQ '&@ RQ ERWK GDWHV´ Id.  

+RZHYHU ³KHLJKWHQHG IRUHVHHDELOLW\ UHTXLUHV PRUH SUHFLVLRQ´ WKDQ MXVW HVWDEOLVKLQJ ³D JHQHUDO

SRVVLELOLW\´ WKDW D FULPH FRXOG RFFXU DiSalvo  $G DW ±

       $OWKRXJK WKHUH DUH VRPH VLPLODULWLHV EHWZHHQ WKH DWWDFNV RQ SURWHVWHUV LQ IURQW RI WKH +D\V

$GDPV +RWHO DQG WKH EHDWLQJV WKDW SODLQWLIIV VXIIHUHG QHDU WKH &DSHOOD +RWHO WKH DWWDFNV LQYROYHG

GLIIHUHQW $IULFDQ GHOHJDWLRQV DQG RFFXUUHG LQ GLIIHUHQW ORFDWLRQV LQ :DVKLQJWRQ '& 3ODLQWLIIV

KDYH QRW HVWDEOLVKHG WKDW WKH KRWHO FRPSDQLHV ZHUH DZDUH RI WKH HYHQWV WKDW KDG WUDQVSLUHG WKH GD\

EHIRUH DQG WKH\ KDYH QRW DOOHJHG WKDW WKH KRWHO FRPSDQLHV ZHUH DZDUH WKDW SURWHVWHUV ZRXOG EH LQ

WKHLU QHLJKERUKRRG WKH QH[W GD\ 7KH FRPSODLQW GRHV QRW SURYLGH DQ\ IDFWV WKDW ZRXOG WHQG WR

VKRZ WKDW WKH KRWHO FRPSDQLHV ± HYHQ LI WKH\ KDG VRPH UHVSRQVLELOLW\ IRU WKH VLGHZDON DFURVV WKH

VWUHHW ± ZRXOG KDYH EHHQ RQ QRWLFH WKDW DQ DWWDFN RQ SODLQWLIIV ZDV PRUH OLNHO\ WR RFFXU WKHUH WKDQ

DQ\ RWKHU FULPH See id.




                                                 
       %HFDXVH SODLQWLIIV¶ DOOHJDWLRQV GR QRW VDWLVI\ WKH KHLJKWHQHG IRUHVHHDELOLW\ VWDQGDUG

SODLQWLIIV KDYH QRW HVWDEOLVKHG WKDW WKH KRWHO FRPSDQLHV RZHG WKHP D GXW\ RI FDUH WR SURWHFW WKHP

IURP WKH FULPLQDO DFWV RI WKLUG SDUWLHV

       7KHUHIRUH WKH &RXUW ZLOO GLVPLVV &RXQW ;,,, DJDLQVW WKH KRWHO FRPSDQLHV

,9    3ODLQWLIIV¶ /RVV RI &RQVRUWLXP &ODLP

       %HFDXVH WKH &RXUW ILQGV WKDW SODLQWLIIV¶ QHJOLJHQFH FODLPV DJDLQVW 03' WKH 6HFUHW 6HUYLFH

DQG WKH KRWHO FRPSDQLHV DOO IDLO WKH ORVV RI FRQVRUWLXP FODLP ILOHG E\ SODLQWLII 0LDQJR DQG KLV

ZLIH 0 0LDQJR ZLOO DOVR EH GLVPLVVHG See Hill v. Medlantic Health Care Grp.  $G 

 '&  FRQFOXGLQJ WKDW MXGJPHQW IRU GHIHQGDQW ZDV SURSHUO\ JUDQWHG RQ WKH ORVV RI

FRQVRUWLXP FODLP DIWHU SODLQWLII FRXOG QRW HVWDEOLVK WKDW GHIHQGDQW ZDV QHJOLJHQW FLWLQJ

Massengale v. Pitts  $G   '&  7KHUHIRUH &RXQW ;9, DJDLQVW 03' WKH

6HFUHW 6HUYLFH DQG WKH KRWHO FRPSDQLHV ZLOO EH GLVPLVVHG

                                           &21&/86,21

        )RU WKH IRUHJRLQJ UHDVRQV WKH PRWLRQV WR GLVPLVV ILOHG E\ 03' WKH 6HFUHW 6HUYLFH DQG

WKH KRWHO FRPSDQLHV ZLOO EH JUDQWHG

        $ VHSDUDWH RUGHU ZLOO LVVXH




                                             $0< %(50$1 -$&.621
                                             8QLWHG 6WDWHV 'LVWULFW -XGJH
'$7( 0DUFK